ease 19-02765-33<3-7 Doc 1 i=iled 04/19/19 EOD 04/19/19 09:28:41 Pg°t"tii@%*§ 091561553'“

  
  
  

Fi|i in this information to identify your case:

 
  
       
    
 

United States Bankruptcy Court for the:
SOUTHERN DiSTRiCT OF iNDiANA

  

311
t B.Fi'i
rt *~

    
 
      
  

   

Case number (ii Known): Chapter you are filing under:

Chapler 7
Chapter 11
Chaptezr 12
Chapter 13

 

  

 

1 eck if this is art
` l".ei`n'rended filing

|:|I:li:|l§i

 

Official Form 101

Voiuntary Petition for individuals Fiiing for Bankruptcy 12117

 

The bankruptcy forms use you and Debtor1 to refer to a debtor filing aione. A married couple may file a bankruptcy case
together--caiied a joint case--and in joint cases, these forms use you to ask for information from both debtors. For exampie, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car, When information is needed about the
spouses separateiy, the form uses Debtor‘i and Debtor 2 to distinguish between them. in joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in ali of the forms.

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying

correct information if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if knownl. Answer every question.

m identify Yourseif

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Oniy in a Joint Case):
1. Your full name
Write the name that is on your Karinna
government-issued picture Firsmame FEI$E Name
identification {for exampie,
your drivers license or LY"“
passport}' Middie Name Niiddie Name
Heddck
Bi'ing yOLir picture Last Name l_ast Nazne
identification to your meeting
Wifh file fili$f€e- surr:x (sr., Jr., i:, nn Suffix (Sr.. Jr.. ll. lli)

2. Aii other names you
have l.lSed in the last 5 Fi:'st Name First Name
years

 

 

_ |Viiddle Name Middie Name
include your married or

maiden names.

 

Last Name i.ast Narne
3. Oniy the last4 digits of
your SociaiSecurity Xxx ”' xx " __.; L L ; XXX _ XX - _NWH h__ __
number or federal OR OR
lndividuai Taxpayer
identification number Qxx - xx _ gxx ... xx _
(iT|N) m _ _ _ _ """ _

Oificiai Form 101 Voiuntary Petition for individuals Filing for Bankruptcy page 1

 

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09228241 PQO‘W§!?‘B§O97551553F“

Debtor 1

4. Any business names
and Emp|oyer
identification Numbers
iEiN) you have used in
the last 8 years

include trade names and
doing business as names

5. \iiihere you live

6. Why you are choosing
this district to lite for
bankruptcy

Karinna Lynn Hedrick

About Debtor 1:

g l have not used any business names or EiNs.

Case number {if known)

 

About Debtor 2 (Spouse Oniy in a Joint Case}:

|:| l have not used any business names or EiNs_

 

Business name

B usiness nam e

 

Business name

Business name

 

B usin ass name

E|N

ElN

3864 N Sherrnan Dr
Ni.lmber Street

Business name

if Debtor 2 lives at a different address:

Number Stl'eet

 

 

 

 

indianapolis |N 46226
U ‘ sets ziP code city state zri= code
boun§ County

if your mailing address is different from
the one above. fill it in here. Note that the
court will send any notices to you at this
mailing add ress.

if Debtor 2's mailing address is different
from yours, fill it in here. Noie that the court
will send any notices to you at this mailing
address

 

Number Si:reet

N um her Street

 

 

P_O_ Box P.O. Bo)<
City State ZiP Code City State ZiP Code
Check one.' Check one:

Over the last 180 days before filing this
petition, l have lived in this district longer
than in any other district

n i have another reason. Expiain.
isee 23 u_s.c. § 1408,}

'i'e|l the Court About Your Bankruptcy Case

7. The chapter of the
Bankruptcy Code you
are choosing to file
under

Ofiiciai Form 101

|:| Over the last 180 days before Eiing this
petition, i have lived in this district longer
than in any other district

l have another reason. Expiain.
(See 28 U.S.C. § 1408.)

Check one.' (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
for Bankruptcy {Fom'i 2010)}. Alsol go to the top of page 1 and check the appropriate box.

Chapter?

m Chapier 11
m Chapter 12
m Chapter 13

Voiuntary Petition for individuals Filing for Bankri.lptcy

page 2

Case 19-02765-33<3-7 Doc 1 i=iied 04/19/19 EOD 04/19/19 09:28:41 Pg°é’i§iz%‘s 09156:553‘“

Debtor 1 Karinna Lynn Hedrick

Case number (if known)

 

 

 

 

 

 

 

 

8. How you will pay the fee |:| i wilt pay the entire fee when i file my petition. Please check with the clerk's office in your iocai
court for more details about how you may pay. `i'ypica|iy, if you are paying the fee yourseif, you may
pay with cash, cashiers checi<, or money order. if your attorney is submitting your payment on your
behalf, your attorney may pay with a credit card or check With a pre-printed address

m i need to pay the fee in installments |f you choose this option, sign and attach the Application for
lndividuais to Pay The Filing Fee in installments (Official Form 103A).
|zj l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
than 150% of tile official poverty line that applies to your family size and you are unable to pay the
fee in installments). if you choose this option, you must fill out the Appiication to Have the Chapter 7
Filing Fee Waived (Official Form iOSB) and fiie it with your petition.
9. Have you filed for |zl No
bankruptcy within the
last 8 years? ij Yes-
District When Case number
Mivi l DD iYYYY
District When Case number
iliiilii l DD lY‘{‘(Y
District When Case number
iviivi r DD rYYYY
10. Are any bankruptcy |z'[ No
cases pending or being
filed by a spouse who is i:i YQS'
not filing this case with . .
. Debtor Reiationship to you
you, or by a business
Pa"_"'ei`» °l” by an District When Case number.
afi"iliate? turn l co JY¥YY if known
a Dei)tor Reiationship to you
District When Case number,
ii.iivi rDD l¥YY‘r if known
11. Do you rent your ij No. Go to line 12. _
residence? ij Yes. Has your landlord obtained an eviction judgment against you?

Officiai Form iOt

M No. Go to line 12.

i:| Yes. Fill out lnitiai StatementAbout an Eviction JudgmentAgainstYou(Form101A)
and file it as part of this bankruptcy petition.

Voiuntary Petition for individuals Filing for Bankruptcy page 3

 

Debtor 1

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41

Karinna Lynn Hedrick

PQ 0¢/&§|{281`:§3 09:56:55am

Case number (if known)

m Report About Any Businesses You Own as a Soie Proprietor

12. Are you a sole proprietor

13.

of any ful|- or part-time
business?

A soie proprietorship is a
business you operate as an
lndividuai, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

if you have more than one
sole proprietorshipl use a
separate sheet and attach it
to this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and

are you a small business
debtor?

i”-‘or a definition of small
business debtor. see
11 U.S.C. § 161(510).

M No. Goto Part 4.
i:| Yes. Name and location of business

 

Name of business if any

 

Number Street

 

 

Ciiy State Z|P Code

Checlr the appropriate box fo describe your business.'

Heaith Care Business (as defined in 11 U.S.C. § tO‘l(Z?A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(5113))
Stocid)rokor (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101 (6))

None of tile above

i:ii:ii:il:ii:i

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement and federal income tax return
or if any of these documents do not exist, follow the procedure in 'i'l U.S.C. § 1116(1)(B).

lz[ No.
i:_f No.

l:| Yes.

l arn not filing under Chapter11.

l am fiiing under Chapter 11, but l am NOT a small business debtor according to the definition in
the Bankruptcy Code.

| am filing under Chapter 11 and i am a small business debtor according to the definition in the
Bankruptcy Code.

m Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

14.

Do you own or have any
property that poses or is
alleged to pose a threat of
imminent and identifiable
hazard to public health or
safety? Or do you own
any properly that needs
immediate attention?

For exampie, do you own
perishable goods or
livestock that must be fed, or
a building that needs urgent
repairs?

Officiai Form 101

E[ No
i:| Yes.

Voiuntary Petition for individuals Filing for Bankruptcy

What is the hazard?

if immediate attention is needed, why is it needed?

Where is the property?
Number

 

Street

 

 

Gity State ZlP Code

page 4

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41 PQ gilmsz 09:55:553'“

Debt<>r 1 l<arinna Lynn Hedrick Case number (if known)

Expiain Your Efforts to Receive a Briefing About Credit Counseiing

15. Teii the court AboutDebtor1: About Debtor 2 (Spouse Oniy in a Joint Case):
whether you You must check one: You must check one.'
have received a Efl received a briefing from an approved credit |:[i received a briefing from an approved credit
briefing about counseling agency within the 180 days before | counseling agency within the 180 days before l
Cl'edit filed this bankruptcy petition, and | received a filed this bankruptcy petition, and l received a
COl-ir\$eii\‘lg- certificate of completion. certificate of completion.

The law requires
that you receive a
briefing about credit
counseling before
you file for
bankruptcy You
must truthfully
check one of the
following choices
if you cannot do so,
you are not eligible
to file.

if you file anyway
the court can
dismiss your case,
you will lose
whatever filing fee
you pald, and your
creditors can begin
collection activities
again.

Official Form iOi

Attach a copy of the certificate and the payment
planl if any. that you developed with the agency

ij l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, butt do riot have
a certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST tile a copy of the certificate and payment
plan, if any.

m i certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary
waiver of the requirement

'l'o ask for a 130-day temporary waiver of the
requirement, attach a separate sheet explaining what
efforts you made to obtain the brieflng, why you

were unable to obtain il before you died for
bankruptcyl and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fi|e.
You must file a certificate from the approved agency,
along with a copy of the payment plan you
developed if any. if you do not do so, your case
may be dismissed

Any extension cf the 550-clay deadline is granted only
for cause and is limited to a maximum of 15 days.

l____| l am not required to receive a briefing about
credit counseling because of:

ij incapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

m Disabiiity. italy physical disability causes me

to be unable to participate in a
briefing in person, by phone, or
through the internet, even afterl
reasonably tried to do sc.

jj Active duty. | am currently on active military

duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voiuntary Petition for individuals Filing for Bankruptcy

Attach a copy of the certificate and the payment
planl if any. that you developed with the agency

ij l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but i do not have
a certificate of completion.

Within 14 days after you file this bankruptcy petition,
you NlUST file a copy of the certificate and payment
plan, if any.

ij l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary
waiver of the requirement

To ask for a 30-day temporary waiver of the
requirementl attach a separate sheet explaining what
efforts you made to obtain the briefing, why you

were unable to obtain it before you filed for
bankruptcy and what exigent circumstances
required you to file this case.

Your case may be dismissed il the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved agency,
along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted only
for cause and is limited to a maximum of 15 days.

ij l am not required to receive a briefing about
credit counseling because of:

l:| incapacity. i have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about financesl
[:'_] Disabiiity. iVly physical disability causes me
to be unable to participate in a
briefing in personl by phone, or
through the internet, even afterl
reasonably tried to do so.

l:| Active duty. l am currently on active military

duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5

 

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41 PQ WUSPB'§* 09:56:553'“

Debtor t

Karinna Lynn Hedrick

Answer These Questions for Reporting Purposes

16. What kind of debts do you
have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds witt be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities to
be?

Official Form 101

Case number (if known)

16a. Are your debts primarily consumer debts? Consumer debts are defined in it U.S.C. § 101(8)
as "incurred by an individual primarily for a persona|, family or household purpose."

16b.

16c.

E]i:|i.'_'i|§l |:|i:ll:li':’§l l:||:||:|i'$i

m No. Goto line 16b.
|Z Yes. Go to line t?.

Are your debts primarily business debts? Busr'ne.ss debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investmentl

[:] No. Go to line 16c.
|:| Yes. Go to line17.

State the type of debts you owe that are not consumer or business debts

 

No. l am not filing underChapter?. Goto line 18.

Yes. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

[z[ No
ij Yes

1»49
50-99
100-199
200-999

$0-550,000
$50,001-$100,000
$100,001-$5{}0,000
$500,001-$1 million

$O-$S0,000
$50,001-$160,000
$100.001-$500,000
$500,001-$1 million

l:||:|i:i|:i |:||:lEil:i l:||'_'||:|

1,000-5,000
5.001-10,000
10.001-25,0{}0

$1.000,001-$10 million
310,009,001-$50 mililOi'l
$50,000,001-$100 million
$100,0¢}{},001-$500 million

$1,000,001-$10 million
$10,000,00'£-$50 million
550,000,001-$100 million
$100,00{),001-$500 million

Voiuntary Petition for individuals Filing for Bankruptcy

i:il:|l'_'||"_'i l'_"ll:il:||:i i'_`ll:ift

25,001-50,000
50!001-100,000
lViore than 100,080

$500,000,00i-$1 billion
$1,000.000,001-$10 billion
$10,000,000,001-$50 billion
liflore than $50 billion

$500,090,00i-$1 billion
$1,000,000,001-$10 billion
$10,000,000,001-$50 billion
lVlore than $50 billion

page 6

 

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg °?’t?fzét’i' °9:561553“"

Debfort Karinna Lynn Hedrick Case number (if known)

 

Sign Be|ow

 

For you

Officia| Form 101

l have examined this petitionl and ideolare under penalty of perjury that the information provided is true
and correctl

lfl have chosen to file under Cnapter 7, l am aware that l may proceed. if eiigible, under Cnapter 7, 11, 12,
or13 of title tt. United States Code. l understand the relief availabie under each chapter, and l choose to
proceed under Chapter 7.

lf no attorney represents me and tciid not pay or agree to pay someone who is not an attorney to ne§p rne
fill out this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
l understand making a taise statementl concealing property. or obtaining money or property by fraud in

connection with a bankruptcy case can result in fines up tc $250,0{}0, or imprisonment for up to 20 years,
orboth.18U..SC.§1.,134'i 1519 and 35?1.

 

 

X X
Karinna Lyn] Wicb€ Debtor 1 Signature of Debtor 2
Executed on 04116!2019 Executed on
NEN|IDDIYYYY lVlM/DDIYYYY

Voiuntary Petition for lndividuals Filing for Bankruptcy page 7

 

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg°e’t§lz%ld °9=561575““

DebfGri Karinna Lynn Hedrick Case number (if known}

For you if you are filing this
bankruptcy without an
attorney

[f you are represented by an

attorney, you do not need to
file this page.

Officiai Form 101

The law aliows you, as an individual, to represent yourself in bankruptcy couri, but you should
understand that many people find it extremely difficult to represent themselves
successfu||y. Because bankruptcy has long~term financial and iegai consequences, you are
strongly urged to hire a qualified attorney.

To be successtui, you must correctly file and handle your bankruptcy case. The rules are very technical,
and a mistake or inaction may affect your rights. For examp|e, your case may be dismissed because you
did not file a required documentl pay a fee on time, attend a meeting or hearing, or cooperate with the
court, case trustes, U.S. trustee, bankruptcy administrator, or audit firm if your case is selected for audit.
if that happens, you couid lose your right to file another case, or you may lose protections, including the
benefit of the automatic stay.

You must list atl your property and debts in the schedules that you are required to file with the court. Even
if you plan to pay a particular debt outside of your bankruptcy, you must list that debt in your schedules lf
you do not tist a debt, the debt may not be discharged if you do not list property or properly claim it as
exempt, you may not be able to keep the property. Ttie judge can aiso deny you a discharge of all your
debts if you do something dishonest in your bankruptcy casel such as destroying or hiding property,
falsifying records. or iying. individual bankruptcy cases are randomly audited to determine it debtors have

been accuratel truthful and compiete. Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

li you decide to file without an attorneyl the court expects you to fo|iow the rules as if you had hired an
attorney The court wlil not treat you differently because you are filing for yourselt. To be successtull

you must be famiiiar with the United States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure,
and the local rules of the court in which your case is flied. ‘i'ou must also be famiiiar with any state
exemption laws that app|y.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

|:| No
|Z[ Yes

Are you aware that bankruptcy fraud is a serious crime and that it your bankruptcy forms are inaccurate
or incompiete, you could be fined or imprisoned?

g No
E'| Yes

Dicl you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

m No
|z[ Yes. Name Of F’erson Nicole Burress (NiGR)
Attach Bankruptcy Petition Preparer's Notr'ce, Deciaration, and Signature (Otficial Form 119).

By signing here, l acknowledge that l understand the risks involved in filing without an attorney l have
read and understood this notice, and i am aware that filing a bankruptcy case without an attorney may
cause rne to lose m ights r roperty if i do not properly handie the case.

x "'i l x %Z//C/

 

 

 

Karinna Lynr#ledrick, bél)tori Signature of Debtor 2
Date 0411 61201 9 Date

lVllVifDD/VYYY NllVl/DDIYYYY
Contact phone Contact phone
Ce|| phone §317} 225-7728 Celi phone
Emait address khendrick@grnail.com Emai| address

Voiuntary Petition for individuals Fiiing for Bankruptcy page 8

 

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg°ili&lai§%i°¢”°f“am

Fi|i in this information to identify your case:

Debtor t Karinna Lynn Hedrick
First Name Middie Name Last Name

Debtor 2
(Spouse, if fillng) First Name |Vliddie Name Last Name

 

United States Bankruptcy Court for the‘. SOUTHERN DlSTRlC'i' OF lNDlANA

§,fal.<s:orxinr;iber |:| Check if this is an

amended filing

 

 

 

Officia| Forrn 1068um
Summary of \’our Assets and Liabilities and Certain Statistica| information 12115

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying
correct information Fill out ali of your schedules first; then complete the information on this form. if you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

Your assets
Value of what you own

1. Schedu!e A/B: Property (Offlcla| Form 106A/B)

 

1a. Copy line 55, Totai real estate, from Schedu]e AIB A
1b. Copy line 62, Totai personal property. from Schedu|e A)‘B ______§F_MQ_
lc. Copy iine 63, Total ot all property on Schedule AIB M

 

 

 

m Summarize Your Liabilities

Your liabilities
An'iount you owe

2. Schedule D: Creditors Who Have C)'aims Secured by Property (Official Form 1060)

 

2a. Copy the total you listed in Co!urnn A, Amount of claiml at the bottom of the last page of Part 'i of Schedu|e D..... A

3. Schedule E/F.' Credi'tors Who Have Unseoured Claims (Ofticia[ Form 106EIF)
3a. Copy the totai ciairns from Part t (priority unsecured claims) from line de of Schedu|e EIF ______M_
3b. Copy the totai claims from Part 2 (nonpriority unsecured ciaims) from line 6;` of Schedule E/F + ___M
Your total liabilities AM§

 

 

 

Part 3: Surnmarize Vour lncome and Expenses

4. Schedule I: Yourlncome (Otiicia| Form 106|)
Copy your combined monthly income from line 12 of Schedule l $11171'17

5. Schedule J.' Your Expenses (Official Form1t}6J)
Copy your monthly expenses from Eine 220 of Schedule J WM

Official Form tOBSurn Summary of Your Assets and Liabiiities and Certain Statistical information page 1

 

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg tbltli°é%i°¢°°i“am

Debtor1 Karinna Lynn Hedrick Case number (if known)

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, ’i‘l, or 13?

|:| No. You have nothing to report on this part of the form. Checi< this box and submit this form to the court with your other schedules.

|z[ \’es

7. What kind of debt do you have?

|zi Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal.
family, or household purpose." 11 U.S.C. § lUi{B). Fill out lines 8-9g for statistical purposesl 28 U.S.C. § 159.

|:] Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

8. From the Sfatement of Your Currenf Monthiy Income.' Copy your total current monthly income from
official Form 122A-1 Line 11; oR, Form 1223 Line ii;oR, Form 1220-1 Line 14. $1»956-42

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Scheduie E/F:

 

Totai claim

From Part4 on Scheduie E/F, copy the foilowing:

9a. Domestic support obligationsl (Copy line Ea.) A
9b. Taxes and certain other debts you owe the governmentl (Copy line Gb.) MA
Qc. Claims for death or personal injury while you were intoxicated (Copy line Gc.) W__M
9d. Stucient loans. (Copy line 6f.) MW_M
9e. Obligatlons arising out of a separation agreement or divorce that you did not report as M

priority claims (Copy line 6g.)

9f. Debts to pension or profit-sharing plansl and other similar debts. (Copy line 6h.) + A
sg. rotai. Add lines sa through sr. $0.00

 

 

 

Otiicial Form 1063um Sumrnary of Your Assets and Liabiiities and Certain Statisticai information page 2

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg tditii@o%i°=°°=“§am

Fill in this information to identify your case and this filing:

Debtor 1 Karinna Lynn Hedrick
First Name Midd|e Name Last Name

Debtor 2
(SpOLlSe, ii flill'lg) First Name Midd|e Name LasiNarne

 

United States Bankruptcy Court ior the: SOUTHERN DlSTR|CT OF lNDlANA

 

Case number
(if known)

 

m Cl‘leck if this is an
amended filing

 

 

Officia| Form 106A/B
Scheduie AIB: Property ' 12115

 

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possibie. if two married people are
filing together, both are equally responsible for supplying correct information. if more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Each Residence, Buiiding, Land, or Other Reai Estate You Own or Have an interest in

n 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

|Z No. Go to Part 2.
ij Yes. Where is the property?

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any
entries for pages you have attached for Part1. Write that number here ....... ............ .. ") $0~00

Describe Your Vehicies

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehiclel also report it on Schedule G: Executory Confraots and Unexpired i_eases.

 

 

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

g No

M Yes
3.1. Who has an interest in the property? Do not deduct secured claims or exemptions Put the
Mal<e; Chrys|er Checl< one. amount ot any secured claims on Scheduie D:
Modek m_ E[ Debtor 1 only Credi'tors Who Have Claims Secured by Property.
Year: 2014 n D`ebtor 2 only Current value of the Current value of the

_ _ |:| Deiotor 1 and Debtor 2 only enflre property? portion you own?

Appr°x'mafe m'§eage: _ n At least one of the debtors and another $3,177'00 $10’804_00
Other lnforrrration:
2014 Chrysler 200 L___| Check if this is community property

(see instructions)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Exampies: Boats, trailers, motors, personal watercraft, fishing vesseis, snowmobi|es, motorcycle accessories

|z{ No
|:l Yes

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any
entries for pages you have attached for Part 2. Write that number here .. .. .......... -) $10’804-00

 

 

 

 

Official Form 106NB Schedule A!B: Property page 1

 

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41

Debg°ri Karinna Lynn Hedrick Case number (if Krlown)

 

Describe Your Personai and i-iousehoid items

Do you own or have any legal or equitable interest in any of the following ltems?

PQ 34218206%10:00:4%¢11

Current value of the
portion you own?

Do not deduct secured
claims or exemptions

 

 

 

 

 

 

6. Househoid goods and furnishings
Exarnpies: Majorappliances, furniture, linens, chinal kitchenware
g No
lzi YBS. Describe ----- 1 washer, 1 dryer, 1 couch, ‘l dining table and chairs,‘i bed $500.00
7. Electronics
Examples: Televisions and radios; audio, video, stereol and digital equipment; computers, printers, scanners;
music collections; electronic devices including cell phonesl cameras, media players. games
[_'] No
|2[ Yes. Describe ..... 1 TV, 1 laptop, ‘i printer, 1 camera, 1 cell phone $850.00
8. Coi|ectihies of value
Exampies: Antiques and figurines; palntings, prints, or other artwori<; books, pictures, or other art objects;
stamp, coinl or baseball card collections; other coilectlons, memorabiiia, coilectibles
E[ No
E] Yes. Describe .....
9. Equipment for sports and hobbies
Exampies: Sports, photographic exercise, and other hobby equipment bicycles, pool tables, golf clubs, skis;
canoes and kayaks; carpentry tools; musical instruments
121 No
m Yes. Describe..,..
10. Firearms
Exampies: Pistols, rifles, shotguns, ammunition. and related equipment
[?] No
|:] Yes. Describe .....
11. Ciothes
Exampies: Everyciay ciotnes, turs. leather coats, designer wear, shoes. accessories
g No
iff Yes. Describe..... everyday clothes and shoes $200.00
12. Jewelry v
Exampies: Everyday jewelry. costume jewelry. engagement rings, wedding rings, heirioorn jewelry, watches, gems,
gold, silver
M No
E| Yes. Describe .....
13. 'Non-farm animals
Exampies: Dogs, cats, birdsl horses
E[ No
|:| Yes. Describe .....
14. Any other personal and household items you did not already list, including any health aids you
did not list
El No
‘(es. Give specific
information .............
15. Add the dollar value of ali of your entries from Part 3, including any entries for pages you have
attached for Part 3. Write the number here .. .. .. . .. ') $1»550-00
Official Form 106A1'B Scheduie AIB: Property page 2

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41

Deblor 1 Karinna Lynn Hedrick Case number (if known)

Describe Your Financia| Assets

Do you own or have any legal or equitable interest in any of the foilowing?

 

PQ 54§ %¥06%1 0200!45am

Current value of the
portion you own?

Do not deduct secured
claims or exemptions

 

16. Cash
Exarnpies: iV|oney you have in your wai|et, in your home. in a safe deposit box, and on hand when you file your
petition
M No
m Yes Cash:
17. Deposits of money
Examples.' Cliecl<ing, savings, or other financial accounts; certificates of deposil; shares in credit unions,
brokerage houses, and other similar institutions. lf you have multiple accounts with the same
institution, list each.
|:| No
|zl Yes institution name:
17-1- Ch€CkinQ accoule Checking accountiPNC ($450.00)
18. Bonds, mutual funds, or publicly traded stocks
Exampies: Bond funds, investment accounts with brokerage lirms, money market accounts
E[ No
];l Yes institution orissuer name:
19, Non-pubiicly traded stock and interests in incorporated and unincorporated businesses, including
an interest in an LLC, partnershlp, and joint venture
m No
m Yes. Give specific
information about
them .......................... Narne of entity: % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiabie instruments include personal checks, cashiers' checks, promissory notes, and money orders.
Non-negotr'ahie instruments are those you cannot transferto someone by signing or delivering them.
E_?{ No
Yes. Give specific
information about
them .......................... issuer name:
21 . Retirement or pension accounts
Exampies: interests in lRA, ER|SA, Keogh, 401(l<), 403(b), thrift savings accounts, or other pension or
profit-sharing plans
M No
g Yes. l.ist each
account separaieiy. Type of account institution name:
22. Security deposits and prepayments
Your share of ali unused deposits you have made so that you may continue service or use from a company
Exampies: Agreements with iandlords, prepaid rent, public utilities (eiectric, gas, water)l telecommunications
companies, or others
El No
|:l Yes institution name or individuai:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
E[ No
ij Yes lssuer name and description:
Officiai Form 106AIB Schedu|e AiB: Property l page 3

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg %£l‘°`é?iii§’d°:°°“am

Debtor 1 Karinna Lynn Hedrick Case number (if known)

24. interests in an education iRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

|z[l\lo

ij Yes ............................ institution name and description Separately file the records of any interests. 11 U.S.C. § 521(c)

25. Trusts, equitable or future interests in property tother than anything listed in line 1), and rights or
powers exercisable for your benefit

M No
m Yes. Give specific
information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
Examples: lnternet domain names, websites, proceeds from royalties and licensing agreements
E[ No
|:| Yes. Give specific
information about them

27. Licenses, franchises, and other general intangibles
Exampies: Buildirig permits, exclusive |icenses, cooperative association holdings liquor licenses, professional licenses
|z'[ No
Yes. Give specific
information about them

lliioney or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you

|z[ No

ij Yes. Give specific information Federa|:
about them, including whether
you already filed the returns Sfa{e`-

and the tax years ...................... Loca|:

29, Family support _
Examples: Past due or lump sum alimony, spousal support, child support maintenancel divorce settlementl property settlement

M' No

g \’es. Give specific information Alimony:

Niaintenance:
Support:

Divorce settlement:
Property settlement

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefitsl sick pay, vacation pay, work_ers'
_ compensation, Sooia| Security benefits; unpaid loans you made to someone else

E[No

n Ves. Give specificinformation

31. interests in insurance policies
Exampl`es: Healliil disability, or life insurance; health savings account (HSA); credit, homeowner‘s, or renter's insurance
M us `
|:[ Yes. Name the insurance
company of each policy
and list its value................ Company name: Beneflciary: Surrender or refund value:

Official Form 106NB Schedule Ale Property page 4

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg Wi§i°b%io”°i“‘am

Debtor 1 Karinna Lynn Hedrick Case number (if known)

32. Any interest in property that is due you from someone who has died
ii you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
entitled to receive property because someone has died

{\_‘P_'[No

m Yes. Give specific information

33. Claims against third partiesl whether or notyou have filed a lawsuit or made a demand for payment
Examples: Accidents, empioyment disputesl insurance ciairns, cr rights to sue

|Z[No

|:| Yes. Describe each ciairn........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
rights to set off claims

MNo

m Yes. Describe each ciaim........

35. Any financial assets you did not already list

E[No

g Yes. Give specific information

 

36. Add the dollar vatue of all of your entries from Part 4, including any entries for pages you have
attached for Part 4. Write that number here........ .. .. 9 ($450'00i

 

 

 

Describe Any Business-Related Property ¥ou 0wn or Have an interest |n. List any real estate in Part 1 .

37. Do you own or have any legal or equitable interest in any business~related property?

E[ No. Go to Part 6.
|:| Yes. Go to line 38.

Current vaiue of the
portion you own?
Do not deduct secured

ciairns or exemptions
38. Accounts receivable or commissions you already earned ~

MNo

m Yes. Describe..

39. Office equipment, furnishings, and suppiies
Examp!es: Business-related computersI software, moderns, printers, copiers, fax machines, rugs, telephonesf
desks, chairs, electronic devices

E[No

n Yes. Describe..

40. llilachinery, fixtures, equipment, supplies you use in business, and tools of your trade

MNO

[:} Yes. Describe..

41. lnventory

E[No

g Yes. Describe..

42. interests in partnerships orjoint ventures

ENO

m Yes. Describe ..... Name of entity: %of ownership:

Officia| Form 106AIB Schedule AIB: Property page 5

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg i‘éitlioé%i°=@°i“§im

Debtori Karinna Lynn Hedrick Case number (if knewn)

43. Customer |ists, mailing lists, or other compilations

g l\lo
g ¥es. Do your lists include personally identifiabieinforrnation (as defined in ii U.S.C. §101(41A))?

|:| No
i:| Yes. Describe .....

44. Any business-related property you did not already list

LV_'[N<)

g Yes. Give specific information.

 

45. Add the doilar value of all ofyour entries from Part 5, including any entries for pages you have
attached for Part s. Write that number here.,,. ........... -) WW§P_-£§

 

 

 

Describe Any Farm- and Commerciai Fishing-Related Property You Own or Have an interest in,
if you own or have an interest in farmiand, list it in Part 'i.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

|z[ No. Go to Part 7.
g Yes. Go to line 47.

Current value of the
portion you own?
Do not deduct secured
ciaims or exemptions
47. Farm animals
Examples: Livestoci<, poultry, farm-raised fish

EZ[ No
m \’es....

48. Crops--either growing or harvested
E{ No

m Yes. Give specific
information ................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
|z[ No
|:| Yes....

50. Farm and fishing supplies, chemicals, and feed

E[ No
ij Yes....

51. Any farm- and commercial fishing~reiated property you did not already list

|z[ l\io
m Yes. Give specific
information................

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
attached for Part 6. Write that number here........... ..................... .. -) $o-o°

 

 

 

 

Describe Aii Property You Own or Have an interest in That You Did Not i_ist Above

53. Do you have other property of any kind you did not aiready list?
Exampies: Season tickets, country club membership

MNo

g ‘res. Give specific information

Official Form iOBNB Schedu|e AiB: Property page 6

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg T'?%i%%i°¢”°¢t§am

Debtori Karinna Lynn Hedrick Case number (if known)

 

 

 

54. Add the dollar value of all of your entries from Part ?. Write that number here ............................................. -) __________M

 

List the Totais of Each Part of this Form
55. Perr1: refer real estare, line 2... ................. .. ................................ ') $0.00

56. Part 2: Total vehicles, line 5 $10,804.00

 

 

 

 

 

 

 

57. Part 3: Total personal and household items, line 15 $1,550.00

58. Part 4: Total financial assets, iine 36 §$450.00)

59. Part 5: Totai business-related property, line 45 $D.DO

60. Part 8: Totai farm- and fishing-related property, line 52 - $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

Copy personai
62. Total personal property. Add lines 56 through 61 $11!904.00 property mar -) + $‘|1,904.00
63. Total of all property on Scheduie AIB. Add fine 55 + fine 62 $11,904.00

 

 

 

Officiai Form tOo‘A/B Scheduie AIB: Property page 7

 

Case 19-02765-33<3-7 Doc 1 l=iled 04/19/19 EOD 04/19/19 09:28:41 Pg tidel°&i°=°°fi$am

Fill in this information to identify your case:

Debtorl Karinna Lvnn Hedrick
First Name Middle Name Last Name

Del:ltor 2
(Spouse, if filing) F`lrst Name Middle Name Lasi Name

United States Bankruptcy Court for tile: SOUTHERN DISTRICT OF lNDlANA

 

 

[| Check if this is an

Case number amended filing
(if known)

Official Form 106C
Schectule C: The Property You Claim as Exempt 04116

 

Be as complete and accurate as possible if two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedul'e A/B: Property {Official Form ioS/-VB) as your source, list the property that you claim as exempt |f more
space is needed, fill out and attach to this page as many copies of Part 2: Addirional Page as necessary On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limlt, Some exemptions--suci'l as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.

identify the Property You Claim as Exempt

1. Which set of exemptions are you ciaiming? Check one only, even if your spouse is filing Wl'ih you.

E[ You are claiming state and federal nonbankruptcy exemptions ii U.S.C. § 522(b)(3)
|:| You are claiming federal exemptions ii U.S.C. § 522(b){2)

2. For any property you list on Schedul'e A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of Amount of the Speclfic laws that allow exemption
Scheduie A/B that lists this property the portion you exemption you claim
own

Copy the value from Check only one box for

 

 

 

Schedule A/B each exemption
Brief description.' $10,804.00 |Zl $10,250.00 ind. Code § 34-55-10-2(6)(2)
2014 Chrysler 200 E 100% of fair market
Line from schedule A/e.- 3.1 """'“?' up i° any
_ appllcable statutory

limit
Brief description: $500.00 M $U.DD lnd. Code § 34-55-10-2(0){2]
1 washer, 1 dryer, 1 couch, 1 dining table [_j ioo% offairmariret
and chairs, 1 bed value, upto any
Line from Sclledul'e A/B: 6 applicable statutory

limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adiustment.)

E[No

m Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
|:| No
|:| Yes

Offlcia| Form 1060 Scheduie C: The Property You Claim as Exempt page i

 

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg t‘t'f)“?§i°é%‘°:°°:“@am

Deberl Karinna Lynn Hedrick

m Additional Page

Brief description of the property and line on
Schedul'e A/B that lists this property

Amount of the
exemption you claim

Current value of
the portion you
own

Copy the value from Check only one box for

 

Case number (if known)

Speoific laws that allow exemption

 

 

 

 

Schedule AfB each exemption

Bri€f d€SCFiDiiOHI $850.00 121 $0.00 lnoi. Code § 34-55-10~2(0)(2)
1 TV, 1 laptop, 1 printer, 1 camera, 1 cell g loo% of fair market
phone vaiue, up to any
l_ine from Schedule A/B.' 7 applicable statutory

limit
Brief description: $200.00 [:] ind. Code § 34-55-10-2(€:)(2)
everyday clothes and shoes M 100% affair market
Line from schedule A/e: 11 "a]“.e’ up t° any

~_~_- applicable statutory

limit
Brief description: ($450.00) F_t'l $0.00 lnd. Code § 34-55-10-2(¢:](3)
Checking account!PNC g 100% of fair market
Line from Scheduie A/B.' 17.1 Va|ue' up to any

applicable statutory
limit

 

Official Form 106C

Schedule C: The Property You Claim as Exempt

page 2

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg %%i“é%m:“°:“eam

Fill in this information to identify your case:

      
        
   
 

Debtor 1 Karinna Lynn Hedrick
Flrst Name Middle Name Last Name

     

  
 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

  
   
 
   

United States Bankruptcy Court for the: SOUTHERN DlSTRlCT OF INDIANA

  

Case number
(if known)

 

[| Checi< if this is an
amended filing

 

Offlcla| Form 106D
Scheduie D: Creditors Who Have Claims Secured by Property 12r15

 

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying
correct information li more space is needed, copy the Additional Page, fill it outl number the entries, and attach it to this form.
On the top of any additional pages, Write your name and case number (if known).

1. Do any creditors have claims secured by your property?

|:[ No. Check this box and submit this form to the court with your other schedules You have nothing eise to report on this form.
E[ Yes. Fill in all of the information below._

List All Secured Claims

2. List all secured claims. lf a creditor has more than one secured
claim, list the creditor separately for each claim. lf more than one
creditor has a particular claim, iist the other creditors in Part 2. As
much as possible, list the claims in alphabetical order according to the
creditor‘s name.

-2_1 Describe the property that
1 secures the claim: $0-00 $G.DO

2014 Chrysier 200

 

Premiere Acceptance
Ci€dllOF'S name
7520 E Washlngton St,

Numi>er Street

lndpls ln, 46219

 

As of the date you fi|e, the claim is: Check all that apply.

[‘_°‘l Contingent

E Unliquidated

m Dlsputed

Nature of lien. Check ali that appiy.

13 An agreementyou made (such as mortgage or secured car loan)
l;| Statutory lien (such as tax llen, mechanlc's llen)

[:] Judgment lien from a lawsuit

[Z[ Other (including a right to otiset)

ij Check if this claim relates Auto Loari
to a community debt

 

 

city state zlP once

Who owes the debt? Check one.

|Z'[ Debtorl only

ij Debtor2 only

g Debtor1 and Debtor 2 only

[:l At least one of the debtors and another

Date debt was incurred Last 4 digits of account number 'l_ 5 7 3

Ciient wants to surrender vehicle

 

Add the dollar value of your entries in Column A on this page. Write
that number here: $0.00

 

 

|f this is the last page of your form, add the dollar value totals from
ali pages. Write that number here: $0.00

 

 

 

Official Form 106D Scheduie D: Creditors Who Have Claims Secured by Property page l

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19

EOD 04/19/19 09:28:41 Pg Wimé'/i°t§°sm:@°:“aam

Fill in this information to identify your case:

Debtor 1 Karinna Lvnn

First Name

Debtor 2

Middle Name

Hedrick

Last Name

 

(Spouse, ii filing) First Name

Nliddle Name

La$l Name

United States Bankruptcy Court for the: SOUTHERN DiSTRICT OF |NDIANA

Case number

 

(if known)

 

E| Check if this is an
amended filing

 

Oificiai Form 106E/F

Scheduie EIF: Creditors Who Have Unsecured Claims

12]15

 

Be as complete and accurate as possib|e. Use Part 1 for creditors with PR|ORlTY claims and Part 2 for creditors with NONPRiOR|TY
claims. List the other party to any executory contracts or unexpired leases that could result in a ciaim. Also list executory contracts

on Scheduie A/B: Property (Official Form 106AIB) and on Scheduie G: Executory Contracts and Unexpr'red Leases (Otficial Form 1066).
Do not include any creditors with partially secured claims that are listed in Scheduie D: Creditors Who Hoid Claims Secured by Property.
lf more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page

to this page. On the top of any additional pages, write your name and case number (if known).

m List Aii or Your PRloRlTY unsecured claims

1. Do any creditors have priority unsecured claims againstyou?

[Z'[ No. Go to PartZ.
{:| Yes.

2. l.ist all of your priority unsecured claims. ii a creditor has more than one priority unsecured claim, list the creditor separately for each
claim. For each claim listed, identify what type of claim lt is. |f a claim has both priority and nonpricrity amounts, list that claim here and
show both priority and nonpriority amountsl As much as possible, list the claims in alphabetical order according to the creditor's name. lf
more space is needed for priority unsecured claims, fill out tire Continuation Page of Part 1. il more than one creditor holds a particular

claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions forthis form in the instruction booklet

 

2.'l

 

 

 

 

Pricrity Creditoi“s N ame

 

 

 

 

Number Street
city slate zlP code
Who incurred the debt? Check one.

|:| Debtor 1 only
Debtor 2 only
L'_] Debtorl and Debtor 2 only
|:| At least one of the debtors and another
m Check if this claim is for a community debt
ls the claim subject to offset?
No

|:| Yes

Officiai Form 106EIF

Scheduie EIF: Creditors Who Have Unsecured Claims

  

 

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check ali that apply.
Contingent

n Unliquidated

|:| Disputeci

Type of PR|ORlTY unsecured claim:
|:l Domestic support obligations
`l'axes and certain other debts you owe the government
g Claims for death or personal injury while you were
intoxicated
g Other. Speciiy

page ‘l

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg Y‘tli°és%m=°°;iiam

Debtor1 Karinna Lynn Hedrick

Case number (if Known}

 

m List Aii o_f Your NONPR|OR|TY Unsecured Claims

3. Dc any creditors have nonpriority unsecured claims against you?

m No. You have nothing to report in this part. Subrnit this form to the court with your other schedules

|E Yes

4. List all of your nonpriority unsecured claims in the alphabeticai order of the creditor who holds each claim,
if a creditor has more than one nonpriority unsecured cialm. list the creditor separately for each cialm. For each cialrn listed, identify what
type of claim it is. Do not list claims already inciuded in Part 'l. if more than one creditor holds a particular claim, iist the other creditors in
Part 3. lf more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

 

4.‘l
605 l.ending

Nonpriority Creditors Name
PO Box 305
Nurnber Street

 

 

 

 

 

Flandreau SD 57028
City State ZlP Code
Who incurred the debt? Check one.
Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
E| At least one of the debtors and another

E| Check if this claim is for a community debt
is the claim subject to offset?

[Z] No
|'_'l ‘r'es

4.2

 

 

 

 

At|as Col|ections
Nonpriority Creditors Name
7701 W Ki|gore Ave

Number Street

 

 

 

Suite 3

Yorktown lN 47398
City State ZEP Code
Who incurred the debt? Check one.

Debtorl only
Debtor 2 only
|:| Debtori and Deblor 2 only
|:| At least one of the debtors and another
[:l Check if this claim is for a community debt
ls the claim subject to offset?
|zi No
|___] Yes

foicial Form 106EIF

Scheduie EIF: Creditors Who Have Unsecured Claims

 

$350.00

Last 4 digits of account number ____ ___
When was the debt incurred? 2018
As of the date you fiie, the claim is: Check all that appiy.

[I Contingent
E| Unliquidated

l:| Disputed

Type of NONPR|ORE'FY unsecured claim:
|:| Student loans
Obligations arising out cfa separation agreement or divorce
that you did not report as priority claims
m Debts to pension or profit-sharing plans, and other similar debts
|z{ Other. Specify
installment

$402.00
Last 4 digits of account number

When was the debt incurred?

1 1 L 1
01!‘10!20‘!7
As of the date you filel the claim is: Check ail that apply.

[| Contingent
ij Unliquidated

m Disputed

Type of NONPRlOR|TY unsecured claim:
Student loans
E Obllgations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
g Other. Specity
Collecting for -jeffrie C i_iebovitz Medicai

page 2

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41

Debtor 1 Karinna L.ynn Hedrick

PQ %1%20é9510:00:48am

Case number (if known)

m ‘(our NONPR|ORETY Unsecured Claims ~- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page. .
4.3

 

 

 

 

Blue River Lending
Nonpriority Creditors Name
PO Box 1182

Nulrlber Street

 

 

Flambeau Wl 54538

City State ZiP Code

Who incurred the debt? Check one.
Debtor1 only

m Debtor 2 only

]:] Debtori and Debtor 2 only

[:] At least one of the debtors and another

[:| Check if this claim is for a community debt
ls the claim subject to offset?

121 No
m Yes

4.4

 

 

 

 

Cash America
Nonpriority Creditors Name
1600 W Tth Street
Nurrlber Street

 

 

AFort Worth TX 76102
city slate zlr= code

Who incurred the debt? Check one.
Debtor1 only

ij -Debtor 2 only

g Debtor 1 and Debtorz only

|;| At least one ot the debtors and another

ij Check if this claim is for a community debt
ls the claim subject to offset?

M No
m Yes

4.5

Chase Bank

Nonpn'ority Creditors Name
1111 Polaris Parkway
Number Street

 

 

 

 

 

 

Colum bus Ol-l 43240

 

Cily State ZlP Code
Who incurred the debt? Check one.
|z[ Debtor 1 only
Deblor 2 only
Debtor1 and DebtorZ only
ft At least one of the debtors and another

1:] Check if this claim is for a community debt
ls the claim subject to oifset?

E[ No
E| Yes

Ofiicial Form lOGEl'F

Scheduie Ele Creditors Who Have Unsecured Claims

 

$350.00
Last 4 digits of account number 1 1 l 1
When was the debt incurred? 2018
As of the date you file, the claim is: Check all that apply.
[:I Contingent
l:| Uniiquidaled
m Disputed
Type of NONPR|OR|TY unsecured claim:
Student loans
l`_'j Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims
|:[ Debts to pension or profit-sharing plans, and other similar debts
g Other. Speclfy
installment
Unknown
Last 4 digits of account number _ _
When was the debt incurred?
As of the date you fi[e, the claim is: Check ali that apply.
|:[ Contingent
jj Unliquidated
ij Disputed
Type of NONPRlORllY unsecured claim:
Student loans
Obligations arising cut of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
|Z{ Other. Speciiy
Payday loan
$150.00
Last 4 digits of account number _l_}_M th`.\_q j__ i
When was the debt incurred? 2018

As of the date you file, the claim is: Check all that apply.

[:] Contingent
m Unliquidaied

m Dlsputed

Type of NONPR!OR|TY unsecured claim:
[:l Student loans
m Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[`_'] Deth to pension or profit-sharing plansl and other similar debts
E[ Olher. Specify
overdraft

page 3

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41

Debtor 1 Karinna Lynn Hedrick

PQ z%_i %20§}510:00:4Bam

Case number (if known)

 

Your NONPR|ORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

4.6

 

 

 

 

Citizens

l\lonpriority Creditor‘s Name
2020 N illieridian St
Number Street

 

 

 

indianapolis iN 46219
city slate th= Code
Who incurred the debt? Check one.

[‘Z| Debtor 1 only
jj Debtor2 only
Debtori and Debtor 2 only
ij At least one oi the debtors and another
E| Check if this claim is for a community debt
is the claim subject to offset?
E[ No
jj Yes

4.7

 

 

 

 

Credit Coliection Services
Nonpriority Creditors Name
PO Box 607

Number Street

 

 

 

Norwood iViA 02062
city slate zlP code
Who incurred the debt? Check one.

Debtorl only
|:j Debtor2only
Debtorl and Debtor 2 only
jj At least one of the debtors and another

jj Check if this claim is for a community debt
is the claim subject to offset?

m No
m Yes

4.8

 

 

 

 

Fidelty Life insurance
Nonpriority Creditor's Name
PO Box 5030

Number Street

 

 

 

Des P|aines iL 60017
Clly State ZiP Code
Who incurred the debt? Check one.

E‘[ Debtori only
Debtor 2 only
Debtori and Debtor 2 only
jj At least one of the debtors and another
|:} Check if this claim is for a community debt
ls the claim subject to offset?
|z[ No
g Yes

Offlcia| Form 'iOSE/F

Scheduie EIF: Creditors Who Have Unsecured Claims

 

Last 4 digits of account number 1 L l i
When was the debt incurred? 10!05!2018

As of the date you fiie, the claim is: Check ai| that apply.
[| Contingent

ij Uniiquidated

|:| Disputed

Type of NONPR|OR|TY unsecured claim:
Student loans
|:j Obligatlons arising out of a separation agreement or divorce
that you did not report as priority claims
m Debts to pension or profit-sharing plans, and other similar debts
[Zj Other. Specify
Bili

$147.00

Last 4 digits of account number 1 l 1 l
When was the debt incurred? 02!22!20'|8

As of the date you flie, the claim is: Checi< ali that appiy.
|:] Contingent

jj Unliquidated

jj Disputed

Type of NONPRIORlTY unsecured claim:
Student loans _
m Obligations arising out ot a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plansl and other similar debts
E[ Other. Specify
Coiiecting for -Progressive insurance

$83.32
Last 4 digits of account number 1 i l l

When was the debt incurred? 12127)‘2018

As of the date you flie, the claim is: Check all that apply.

l:l Contingent
jj Unliquidated

|:j Dlsputed

Type of NONPR|OR|TY unsecured claim:
|:[ Studeni loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
jj Debts to pension or profit-sharing plans, and other similar debts
]z[ Other. Specify

insurance

page 4

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41

Debtori Karinna Lynn Hedrick

PQ §§ 6&0%&510:00:48am

Case number (if known)

Your NONPR|ORlTY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4.9
GLA Collections

 

 

 

 

 

Nonprlon'ty Creditors Name

 

 

 

 

PO Box 9911 99

Numbar Street

Louisville KY 40269
City State ZlP Code
Who incurred the debt? Check one.

Debtorl only
]:| DebtorZ only
]:| Debtor 1 and Debtor 2 only
ij At least one of the debtors and another

|:i Check if this claim is for a community debt
ls the claim subject to offset?

|Z'[ No
m Yes

4.10
GLA Col|ections

 

 

 

 

 

i\ionpriority Crediiol‘s Name

PO Box 991199

 

Number Street

 

 

 

t_ouisville KY 40269
City State ZlP Code
Who incurred the debt? Check one.

|E Debtor1 only
m Debtorzonly
Debtor 1 and Debtor 2 only
m At ieast one of the debtors and another

g Check if this claim is for a community debt
ls the claim subject to offset?

M No
m Yes

4.11
GLA Coilections

 

 

 

 

 

Nonpriority Creditors Name

 

 

 

 

PO Box 991199

Number Street

Louisvi|le KY 40269
City State ZEP Code
Who incurred the debt? Checl< one.

Dei)tor‘l only
[_:] Debtor2 only
|:| Debtor 1 and DebtorZ only
g At least one of the debtors and another
m Check if this claim is for a community debt
ls the claim subject to offset?
|Z[ No
|:| Yes

Oificiai Form 106E/F

Scheduie ElF: Creditors Who Have Unsecured Claims

 

$231.00

Last 4 digits of account number 1_ l i 1
When was the debt incurred? 12121!2015

As of the date you file, the claim is: Check all that apply.

l:| Contingent
|:| Unliquidated

|:| Dlsputed

Type of NONPR|OR|T\' unsecured claim:

|:l Siudent loans
Ob[igations arising out of a separation agreement or divorce
that you did not report as priority claims
m Deth to pension or profit-sharing plans, and other similar debts
|Z'[ Other. Specify
Collecting for -Community Home Health

$653.00
Last 4 digits of account number L l l 9

When was the debt incurred? 02105!2016 _

As of the date you file, the claim is: Check all that apply.

I:| Contingent
m Un|lquidated
l:] Disputed

Type of NONPRlOR|TY unsecured claim:
Student loans
[:| Ob|igaiions arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other simliar debts
|z[ Other. Specify
Collectlng for -Community Home health

$326.00
Last4 digits of account number 1 3 8 0

When was the debt incurred? 03]6{2_016_ m

As of the date you file, the claim is: Check all that appiy.

ij Contingent
g Unliquidated

}:| Disputed

Type of NONPR|ORlTY unsecured claim:
g Student loans
Ob|igations arising out oi a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit~sharing plans, and other similar debts
|z[ Other. Specify
Coilecting for -Community Home i-iealth

page 5

 

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41

Debtort Karinna l..ynn Hedrick

PQ zlé%tl§é&`_-;O:OO:¢iSam

Case number (if known)

Your NONPR|ORlTY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4.12
GLA Collections

 

 

 

 

 

Nonprioriiy Creditor's Name
PO Box 991199

 

Number Street

 

 

 

Louisvi|le KY 40269
City State ZlP Code
Who incurred the debt? Check one.

Debtor1 oniy
[:| Debtor 2 only
Debtor 1 and Debtcr2 only
[____| At least one of the debtors and another

[] Check if this claim is for a community debt

ls the claim subject to offset?

M No
[| Yes

4.13
GLA Collections

 

 

 

 

 

Nonpriority Creditors Name

 

 

 

 

PO Box 991199

Number Street

Louisville KY 40269
City State ZiP Code
Who incurred the debt? Check one.

Debtori only
m Debtor2 only
Debtor 1 and Debtor 2 onty
|:| At least one of the debtors and another

L__| Check if this claim is for a community debt
ls the claim subject to offset?

E[ No
j:] res

4.14

 

 

 

 

Grace Schoo|s

 

Nonpriority Creditor's Name

 

 

 

 

2630 Gleeson Lane

Number Street

Lousvit|e KY 40299
City ' State ZlP Code
Who incurred the debt?

Check one.

121 Debtor 1 only -
Debtor 2 only
Debtor 1 and Debtor 2 only

|:| At least one of the debtors and another

|;| Check if this claim is for a community debt

ls the claim subject to offset?
jz[ No
E| Yes

Ofiicial Form 106EIF

 

$326.00

Last4 digits of account number 'l_ l l 2
When was the debt incurred? 04128}2016

As of the date you fiie, the claim is: Check all that apply_
jj Contingent

j:| Un|iquidated

l:| Disputed

Type of NONPR|ORlTY unsecured claim:
Student loans
g Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plansl and other similar debts
|zf Other. Specify
Coilecting for -Comrnunity Home Health

$653.00
Last 4 digits of account number L 4 0 9

When was the debt incurred? 06[24]2_016_ _

As of the date you file, the claim is: Check ali that apply.
|:| Contingent

[:| Un|iquidated

|:l Disputed

Type of NONPR|ORlTY unsecured ctaim:
Siudent loans
Obiigations arising out ot a separation agreement or divorce
that you did not report as priority claims
Deth to pension or profit-sharing plans, and other similar debts
g Other. Specify
Collecting for -Community Home l-iealth

$5,335.00
Last4dlgltsofacoountnumber 1 1 l § `

When was the debt incurred? 09!_01]2014

As of the date you flle, the claim is: Check all that apply.
I:| Contingent

|:| Unliquidated

|:| Disputed

Type of NONPRlORlTY unsecured claim:
Student loans
[:] Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims
jj Deth to pension or profit-sharing plans, and other similar debts
|z{ Other. Specify
Education

Scheduie ElF: Creditors Who Have Unsecured Claims page 6

 

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41

Debtori Karinna Lynn Hedrick

PQ %1%20§1510:00:4%|1'1

Case number (if known}

Your NoNPRloRrTY unsecured claims -- continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4.15

 

 

 

 

Harris & Harris
Nonpriority Creditor‘s Name

111 W Jackson BLVD
Number Street

 

 

 

STE 400

Chicage lL 60604
City State Z]P Code
Who incurred the debt? Check one.

Debtorl only
jj Debtor2 only
Debtor1 and Debtor 2 only
|:| At least one of the debtors and another
jj Check if this claim is for a community debt
ls the claim subject to offset?
E No
jj Yes

4.16

 

 

 

 

l-larris & Harris
Nonpriority Creditors Name
111 W Jackson BLVD
Number Street

sTE rico

 

 

Chicago iL 60604
city state zlP code

Who incurred the debt? _ Check one.
[Z] Debtor1 only
g Debtor 2 only
Debtor1 and Debtor 2 only
[:| At least one of the debtors and another

[‘_'l Check if this claim is for a community debt
ls the claim subject to offset?

m No
jj Yes

4.17

 

 

 

 

Harris & Harris
Nonpriority Creditors Name
111 W Jackson BLVD

Number Street

 

 

 

STE 400
Chicago lL 60604
city state z\P code

Who incurred the debt? Check one.
13 Debtorl only
Debtor 2 only
Debtor 1 and Debtor 2 only
[:| At least one ot the debtors and another

t:| Check if this claim is for a community debt
ls the claim subject to offset?

|Zi No
jj Yes

Oificiai Form 106EIF

Scheduie ElF: Creditors Who Have Unsecured Claims

 

Last4 digits of account number 1 § 1 l
When was the debt incurred? 08[28[2015

As of the date you file, the claim is: Check all that apply.
[:I Contingent

jj Unliquidated

m Disputed

Type of NONPR|ORlTY unsecured claim:
|:| Student loans
|:| Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
jj Debts to pension or profit-sharing plans, and other similar debts
M Other. Specify
Collecting for -Indiana Clinic Neurology LLC

$74.00

Last 4 digits of account number 2 9 0 7

When was the debt incurred? 1{%6!2_016_ _

As of the date you file, the claim is: Check all that apply.

[:] Contingent
m Un|iquidated
|:j Disputed

Type of NONPR|ORlTY unsecured claim:

m Student loans

g Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

['] Debts to pension or profit-sharing plans, and other similar debts

E[ Other. Specify

Collecting for -lndiana University Healthcare

$160.00
Last 4 digits of account number 3 L 1 1

When was the debt incurred? 07!_26!2917

As of the date you tile, the claim is: Check all that appiy.

g Contingent
g Uniiquidated

|:| Disputed

Type of NONPRIOR|`FY unsecured claim:
|:j Student loans
Obligations arising out ot a separation agreement or divorce
that you did not report as priority claims
Debts to pension or proiit-sharing plans, and other similar debts
g Other. Specify
Collecting for -lnciiana University Healthcare Asso

page 7

 

 

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41

Debtor1 Karinna Lynn Hedrick

PQ %1£3¥06%10100:483!11

Case number (if known)

m Your NonPRioRiTY unsecured claims -- continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

4.18

 

 

 

 

Harris & Harris

 

Nonpn'on`ty Creditor‘s Name

111 W Jackson BLVD

 

Number Street

 

 

 

STE 400

Chicago IL 60604
City State Z|P Code
Who incurred the debt? Check one.

13 Debtor1 oniy
Debtor 2 oniy
ij Debtor1 and Debtorz only
ij At least one of the debtors and another
jj Check if this ciaim is for a community debt

ls the claim subject to offset?
121 No
ij Yes

4.19
l C System lNC

Nonpriority Creditors Name

PO Box 64378

 

 

 

 

 

Number Street

 

 

 

St. Pau| MN 55164
City State ZlP Code
Who incurred the debt? Check one.

Debtor1 only
Debtor 2 only
|:| Debtor1 and Debtor2 only
|:] At least one of the debtors and another
|:| Check it this claim is for a community debt
ls the claim subject to Offset?
|z[ No
i:| Yes

4.20

 

 

 

 

|C Systems Collections

 

Nonpn'ority Creditors Name

 

 

 

 

PO Box 64378

Number Street

St Pau| NtN 55164
City State ZlP Code

Who incurred the debt? Check one.
E[ Debtor 1 only
Debtor 2 only
n Debtor 1 and Debtor 2 onty
g At least one of the debtors and another

g Check if this claim is for a community debt '

is the claim subject to offset?

M No
ij Yes

Officia| Form 106EIF

Scheduie Ein Creditors Who I-tave Unsecured Claims

 

$0.00

Last 4 digits of account number _§_ l l 1
When was the debt incurred? 0811 01201 8540

As of the date you file, the claim is: Check ail that app|y.

|:l Contingent
|:| Unliquidaied

L__j Disputed

Type of NONPRlOR|TY unsecured claim:
Student ioans
jj Obligations arising out of a separation agreement or divorce
that you did not report as priority ciairns
Debts to pension or profit-sharing pians, and other simiiar debts
|z{ Other. Specify
Collecting for -lndiana University Healthcare Asso

$307.00
i_ast 4 digits of account number _§_ l 1 l
06[11[201 8
As of the date you fiie, the claim is: Check ail that apply.

m Contingent
|:] Unliquldated
|:{ Disputed

When was the debt incurred?

Type of NONPR|ORiT‘/ unsecured claim:
Student ioans
Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims '
Debts to pension or profit-sharing plans, and other similar debts
|z[ Other. Specify
Collecting for -AT&T Direct TV

$540.00
Last 4 digits of account number

When was the debt incurred?'

l 1 l 1_
osiozizoie

As of the date you tile, the claim is: Checit all that appty.

E Contingent
jj Un|iquidated
n Disputed

Type of NONPR|ORlTY unsecured claim:
ij Student loans
Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims
ij Debts to pension or profit-sharing plansl and other similar debts
M Other. Specify
Collecting for -Sprint

page 8

 

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41

Debtor1 Karinna Lynn Hedrick

PQ WQHO§S| 0:00:4Bam

Case number (if known)

m Your NONPR!ORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4.21

illilC Credit Services
Nonpriority Creditoi‘s Name
6955 Hii|sdale CT

 

 

 

 

 

Number Street

 

 

 

indianapolis iN 46250
City stats ZlP code
Who incurred the debt? Check one.

Debtor1 oniy
|:] Debtor2 oniy
Debtor 1 and Debtor 2 only
g At least one of the debtors and another

|:j Check if this claim is for a community debt
ls the claim subject to offset?

Ej No
g Yes

4.22
lllilC Credit Services

 

 

 

 

 

Nonpriority Creditors Name
6955 Hiiisdaie CT

Number Street

 

 

indianapolis lN 46250

 

City State ZlP Code
Who incurred the debt? Check one.
m Debtor1 only
Debtor 2 only
|:[ Debtor1 and Debtor 2 only
E[ At least one of the debtors and another

jj Check if this claim is for a community debt
ls the ciaim subject to offset?

jz{ No
jj Yes

4.23

IPL
Nonpriority Creditoi*s Name
PO Box 110

 

 

 

 

 

Number Street

 

 

 

indianapolis iN 46206
city stats zlP cons
Who incurred the debt? Check one.

Debtor1 only
g Debtor 2 only
Debtor1 and Debtor 2 only
jj At least one of the debtors and another
g Check if this claim is for a community debt
ls the claim subject to offset?
m No
ij Yes

Officia| Form 106E/F

Scheduie Eii=: Creditors Who Have Unsecured Ciaims

 

$122.00

Last 4 digits of account number 1 _0~ _3_ l
When was the debt incurred? 06102!2016

As of the date you fiie, the claim is: Check ali that appiy.

n Contingent
[| Unliquidated
m Disputed

Type of NONPRlORi'i'Y unsecured claim:
g Student loans
g Obligations arising out ot a separation agreement or divorce
that you did not report as priority claims
[:| Debts to pension or profit-sharing pians, and other similar debts
M Other. Specify
Collecting for -Community Heaith Network

$106.00`
Last4 digits of account number 3 1 _8__ 1

When was the debt incurred? 1{%8[2015

As of the date you flie, the claim is: Check all that apply.

|:] Contingent
l:| Uniiquidated
|:| Disputed

Type of NONPR!ORETY unsecured cialm:
Student ioans
|:| Obligations arising out of a separation agreement or divorce
that you did not report as priority ciaims
Debts to pension or profit-sharing plans, and other similar debts
|Z[ Other. Specify
Collecting for -Con'iunity Heaith Netwok Phys

$1,012.00
Last4digits ofaccountnumber 1 2 9 0

When was the debt incurred? 11%5518_ W

As of the date you fiie, the claim is: Check ail that app|y.

|:i Contingent
|:j Unliquidated

g Disputed

Type of NONPRIOR|TY unsecured claim:
E Student loans
jj Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims
m Deth to pension or profit-sharing plans, and other similar debts
m Other. Specify
Uti|ity

page 9

 

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41

Debtor1 Karinna Lynn Hedrick

PQ %ri(j WGQo-t 0:00'.48am

 

Case number (if known)

m Your NONPR|ORlTY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

4.24

 

 

 

 

Lendgreen
Nonpriority Creditor's Name

PO box 2121

 

Number Street

 

 

Flambeau Wi 54538
city stats er code

Who incurred the debt? Check one.
|Z Debtor1 only
Debtor 2 only
n Debtor1 and Debtor 2 only
[:i At ieast one ot the debtors and another

|:j Check if this claim is for a community debt
is the claim subject to offset?

 

 

 

 

 

 

 

 

 

M No
[:[ Yes

4.25 `
Lighthouse Casuaity Com pany
Nonprioriiy Creditor‘s Name
23 S Bth Street
Number Street
Noblesville lN 46060
City State ZlP Code

Who incurred the debt? Check one.
m Debtor1 onty
Debtor 2 oniy
Debtor1 and'Debtor 2 only
ij At least one of the debtors and another
g Check if this claim is for a community debt

ls the claim subject to offset?

M No
E| Yes

426

 

 

 

 

iliiarion County Smail Claims Court
Nonpriorlty Creditor's Name

300 E Fa|i Creek Dr
Number Street

 

 

 

ist floor

indianapolis iN 46205
City State ZlP Code
Who incurred the debt? Check one.

Debtor1 only
[:1 Debtor2 only
|:[ Debtor1 and Debtor2 only
ij At ieast one ot the debtors and another
ij Check if this claim is for a community debt
is the claim subject to offset?
g No
g ¥es

Officia| Form iOSE/F

Scheduie Ele Creditors Who Have Unsecured Claims

 

` $450.00

Last 4 digits of account number l g l i
When was the debt incurred? 2016

As of the date you flie, the claim is: Check ali that apply.

l:l Contingent
|:| Unliquidated

m Disputed

Ty pa of NONPR|ORlTY unsecured claim:
|:l Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
|:} Debts to pension or profit-sharing plansl and other similar debts
g Other. Specify
installment

$157.00
Last4 digits of account number ppm HQ~_ m3_ i
2018
As of the date you flie, the claim is: Check a|| that appiy.

13 Contingent
ij Unliquidated

g Disputed

When was the debt incurred?

'i'ype of NONPRIORi`t'Y unsecured ciaim:
m Student loans
m Obligations arising out of a separation agreement or divorce
that you did not report as priority cialrns '
m Debts to pension or profit-sharing plans, and other simiiar debts
|z'[ Other. Specify
insurance

$549.67
Last 4 digits of account number i i 1 _§__

When was the debt incurred? 1011 912015

As of the date you flie, the claim is: Check all that apply.
|:| Contingent

|:| Unliquidated

|:| Disputed

Type of NONPR|OR!TY unsecured ciaim:
Student loans
|:i Obilgations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plansl and other similar debts
[Z] Other. Specify
Court caselComrnunity Heaith Network

page 10

 

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41

Debtor1 Karinna Lynn Hedrick

PQ %¢ij:tq§qD§`_-)‘i 0:00:4Bam

Case number (if known)

 

m Your NONPR|GR|TY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

4.27

 

 

 

 

N|ed Bi|i Corporatiorl

 

Nonprioriiy Creditor‘s Name

8646 Castle Park Dr

 

N L| m bet Siteei

 

 

indianapolis iN 46256
city State zia Code
Who incurred the debt? Check one.
|z| Debtor1 only
Debtor 2 only
m Debtor1 and Debtor 2 onty
|:] At least one of the debtors and another
i'_'| Check if this claim is for a community debt

is the claim subject to offset?

E'[ No
[:_] Yes

4.28
lined-1 Soiutions

 

 

 

 

 

Nonpriority Crediloi‘s Name

517 US Highway 31 N

 

Nu mber Street

 

 

Greenwood lN 46142

 

City State ZlP Code
Who incurred the debt? Check one.
jz[ Debtor1 only
g DebtorZ only
Debtor1 and Debtor 2 only
m At least one of the debtors and another

ij Check if this claim is for a community debt
is the claim subject to offset?

 

 

 

 

 

 

 

 

 

E] i\lo
[:] Yes
4.29
lifted-1 Solutions
Nonpriority Creditors Name
517 US Highway 31 N
Number Street
Greenwood lN 46142
City State ZlP Code

Who incurred the debt? Check One.
Debtor1 only

|___i Debtor2 only

|:i Debtor 1 and Debtor2 only

m At ieast one of the debtors and another

|:| Check if this claim is for a community debt
`ls the claim subject to offset?

[2[ No
l:| Yes

Officiai Form iOSE/F

Scheduie EIF: Creditors Who Have Unsecured Claims

 

$1,138.00

Last 4 digits of account number l l L jim
When was the debt incurred? 01[05[2017

As of the date you flie, the claim is: Check aii that appiy.

l:_[ Contingent
[:[ Unliquidated

|:[ Disputed

Type of NONPR|ORlTY unsecured claim:
m Student loans
Obligations arising out ot a separation agreement or divorce
that you did not report as priority claims
|:[ Deth to pension or profit-sharing plans, and other similar debts
|z{ Other. Specify
Coilecting for -Eskenazi Health

$115.00
Last 4 digits of account number 1 1 1 l

When was the debt incurred? 0937[2016

As of the date you flie, the claim is: Check all that apply.

i:| Contingent
[:| Unliquidated

m Disputed

Type of NONPR|ORETV unsecured claim:

m Student loans

m Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

|z{ Other. Specify

Collecting for ~Community health network

$155.00
i_ast4 digits of account number 1 L i 1

When was the debt incurred? 1§2!2017

As of the date you flie, the claim is: Check ali that apply.

on ingent
i:| C t'

]:| Uniiquidated
|:| Disputed

Type of NONPRiORiTY unsecured claim:
g Student ioans
ij Obligations arising out of a separation agreement or divorce
that you did not report as priority ciairns
Debts to pension or profit-sharing pians, and other similar debts
M Other. Specify

Collecting for -Comn'iunlty Heaith network

page ii

 

 

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41

Debtor1 Karinna Lynn Hedrick

PQ Q§QBHPWO:DO:riBam

 

Case number (if known)

Your NONPR|ORlTY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the \

previous page.
4.3{}
l\iled-1 Solutions

 

 

 

 

 

Nonpriority Creditors Name
517 US Highway 31 N

 

N amber Street

 

 

 

Greenwood iN 46205
City State ZlP Code
Who incurred the debt? Check one.

|z[ Debtor1 oniy
Debtor 2 oniy -
- g Debtori and Debtor2 only
g At least one ot the debtors and another

g Check if this claim is for a community debt
ls the claim subject to offset?

|z[ No
|:| Yes

4.31
Nied-‘i Solutions

 

 

 

 

 

Nonpriority Creditors Name
517 US Highway 31 N

 

Number Street

 

 

 

Greenwood iN 46205
city stare er code
Who incurred the debt? Check one.

E] Debtor1 only
Debtor 2 onty
Debtort and Debtor 2 only
m At least one oi the debtors and another

[:] Check if this ciaim is for a community debt
is the claim subject to offset?

E[ No
|:| Yes

4.32
lined-1 Solutions

 

 

 

 

 

Nonprioriiy Creditors N ama

517 US Highway 31 N

 

 

 

 

Number Street
Greenwood lN 46205
City State ZiP Code

Who incurred the debt? Check one.
Debtor1 only
Debtor 2 only

m Debtor1 and Debtor 2 only

i:] At least one of the debtors and another

g Check if this claim is for a community debt
ls the claim subject to offset?

g No
E| Yes

Ofticial Form 106EIF

Scheduie Ein Creditors Who Have Unsecured Claims

 

$215.00

Last 4 digits of account number 1_
When was the debt incurred?

L 1 l
01!1 7!2017
As of the date you file, the claim is: Check atl that appiy.

|:j Contingent
jj Unliquidated

m Disputed

Type of NONPR|ORlTY unsecured claim:
Student loans
jj Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
g Debls to pension or profit-sharing plans, and other similar debts
jzt Other. Specify
Collecting for -Community Hea|th Network

$136.00
Last 4 digits of account number 9 5 _0_

When was the debt incurred? 0;;651§;1;_

As of the date you file, the claim is: Check ali that appiy.
|:| Contingent

|:| Unliquidated

[:] Disputed

Type of NONPR|ORIT‘{ unsecured claim:
Student ioans
|:]' Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
M Other. Specify
Coilecting for -Community Health Network

$23.00
Last 4 digits of account number 1 _§_ _1_ 1

When was the debt incurred? 0€;!_0~6!201 7

As of the date you file, the claim is: Check ail that apply.
j:| Contingent

n Unliquidated

m Disputed

Type of NONPRIORITY unsecured cialm:
jj Student ioans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
jj Debts to pension or profit-sharing plans, and other simiiar debts
[Z] Other. Specify
Coiiecting for -Community Health Network

 

page t2

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41

Debtor1 Karinna i_ynn Hedrick

PQ WUOGQSW:OOASam

Case number (if known)

Your NONPRiOR|TY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4.33
lifted-1 Solutions

 

 

 

 

 

Nonpriority Creditors Name

517 US i-lighway 31 N

 

N umber Street

 

 

Greenwood lN 46250
City State ZlP Code
Who incurred the debt? Check one.
Debtor1 only
jj Debtor2 only
Debtor1 and Debtor 2 only
jj At least one of the debtors and another

L__| Check if this claim is for a community debt
is the claim subject to offset?

jz[ No
L*_j Yes

4.34
lifted-1 Solutions

 

 

 

 

 

Nonpriority Creditors Name
517 US Highway 31 N

 

Number` Street

 

 

 

Greenwood iN 46205
City State ZiP Code
Who incurred the debt? Check one.

Debtor1 only
m Debtor2 only
Debtor1 and Debtor 2 only
E| At least one of the debtors and another

j:| Check if this claim is for a community debt
ls the claim subject to offset?

j_\'/_‘[ No
[“_"l Yes

4.35
PNC Bank

 

 

 

 

 

Nonpriority Creditor's Name

300 Fii'“i:h Ave

 

Number Street

 

 

Pittsburgh PA 1 5222
City State ZiP Code

Who incurred the debt? Check one.
Debtor1 only

g Debtor 2 only

[:] Debtor1 and DebtorZ only

g At least one of the debtors and another

|:| Check if this claim is for a community debt
is the claim subject to offset?

|Zj No
[:| Yes

Official Form 106EIF

Scheduie Ech Creditors Who Have Unsecured Claims

 

$106.00

Last4 digits of account number l l 1 1
When was the debt incurred? 10108!2015

As of the date you file, the claim is: Check ali that apply.

l:l Contingent
|:j Unliquidated

m Disputed

Type of NONPR|ORlTY unsecured ciairn:
jj Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
|I Other. Specify 7
Collecting for -Community Health Network

$25.00
Last 4 digits of account number 9 mgm wjm wg_*

When was the debt incurred? 017£4!2018

As of the date you tile, the claim is: Check aii that appiy.

E] Contingent
g Unliquidated

jj Disputed

Type of NONPR|ORlTY unsecured claim:
|:j Student loans
Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims
Deth to pension or profit-sharing ptans, and other simiiar debts
|zj Other. Specify

Collecting for -Community Health Network

$452.47
Last 4 digits of account number

When was the debt incurred?

1 1 L l
2012

As of the date you tile, the claim is: Check ail that apply.

j:l Contingent
jj Uniiquidated

ij Disputed

Ty pe of NONPRiOR|TY unsecured claim:
Student loans
|:j Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
|:[ Debts to pension or profit-sharing plans, and other similar debts
|Z Other. Specify
overdraft

page 13

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41

Debtor1 Karinna Lynn Hedrick

PQ §illl%qroéQo-10100z48am

Case number (if known)

Your NoNPRloRiTY unsecured claims -~ continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

4.36

 

 

 

 

Portfoiio Recovery
Nonpriority Creditors Name
120 corporate BLVD

 

Number Street

STE 100

 

 

Norfolk VA
City State

Who incurred the debt?
Debtor1 oniy

jj Debtor2 only

|:j Debtor 1 and Debtor2 only

jj At least one of the debtors and another

|:j Check if this claim is for a community debt
is the claim subject to offset?

|zj No
m Yes

4.37

23502
er code
Check one.

 

 

 

 

Portfolio Recovery

 

Nonpriority Creditors Name

 

 

 

 

120 Corporate BLVD

Number Street

STE 100

Norfoik VA 23502
City State ZlP Code

Who incurred the debt? Check one.
mt Debtor1 only
Debtor 2 only
[_'_'] Debtor 1 and Debtor2 only
|:| At least one ot the debtors and another

[:] Check if this claim is for a community debt
is the claim subject to offset?

M No
m Yes

4.38

 

 

 

 

Premir Acceptance

 

Nonpriority Creditor's Name
12802 Hamilton Crossing
Number Street

 

 

Carmei iN 46032
city slate er code

Who incurred the debt? Check one.

|Zj Debtor 1 onty

|:j Debtor2 oniy

|:j Debtor 1 and Debtor2 only

m At least one of the debtors and another

|:] Check if this claim is for a community debt
is the claim subject to offset?

|z[ No
[___] Yes

Oificiai Form 106E/F

Scheduie ElF: Creditors Who Have Unsecured Ciaims

 

$303.00

Last 4 digits of account number h§_ 1 i 1
When was the debt incurred? 02!22!2016

As of the date you fiie, the claim is: Check all that appiy.

j____] Contingent
g Unliquldated
jj Disputed

Type of NONPRlORi`l'Y unsecured claim:
Student ioans
|:| Obligations arising out of a separation agreement or divorce
that you did not report as priority ciaims
Debts to pension or profit-sharing ptansl and other similar debts
E[ Other. Specify
Collecting For-Capitai One Bank USA

$496.00
Last 4 digits of account number 1 _Sw MQ_ i

When was the debt incurred? 02!22[2016

As of the date you file, the claim is: Check ali that appiy.

|:I Contingent
|:j Un|iguldated

jj Disputed

Type of NONPR|ORlTY unsecured claim:
jj Student loans
Obilgations arising out of a separation agreement or divorce
that you did not report as priority claims
jj Debts to pension or profit-sharing plans, and other similar debts
121 Other. Specify
Collecting for-Capitai One Bank USA

$10,804.00
Last 4 digits of account number

When was the debt incurred?

_ ___ i 1
osrosrzois

As of the date you tile, the claim is: Check ali that appiy.

C| Contingent
E| Uniiquidated

n Disputed

Type of NONPRIORETY unsecured claim:
m Student ioans
ij Obligations arising out of a separation agreement or divorce
that you did not report as priority ciaims .
Debts to pension or profit-sharing plans, and other simiiar debts
|z[ Other. Specify
Auto Loan

page 14

 

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41

Debtor1 Karinna Lynn Hedrick

PQ %1%¥0§1510:00:483!1'1

Case number (it known)

 

Your NONPR|ORlTY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page,
4.39

Radient Cash
Nonprion'ty Creditors Name
PO Box 1183

Number Street

 

 

 

 

 

 

Fiambeau W|
city state

Who incurred the debt?

E[ Debtor1 only
Debtor 2 only

|:| Debtor1 and Debtor 2 only

n At least one of the debtors and another

|:i Check if this claim is for a community debt
is the claim subject to offset?

|z[ No
n Yes

4.40

54538
ZlP Code
Check one.

 

 

 

 

Sierra Lending
Nonpn`ority Creditors Name

PO Box 647
Number Street

 

 

 

Santa Ysabel CA 92070
City State ZlP Code
Who incurred the debt? Check one.

121 Debtor1 only
Debtor 2 only
m Debtor1 and Debtor2 only
m At least one of the debtors and another
[:| Check it this claim is for a community debt
is the claim subject to offset?
|z[ No
|:| Yes

4.41

 

 

 

 

Sprint
Nonpriority Creditors Name
PO Box 7993

Number Street

 

 

Overiamd Fark KS 66207
City State ZlP Code

Who incurred the debt? Check one.
13 Debtor1 only
Debtor 2 only
m Debtor 1 and Debtor2 only
g At least one of the debtors and another

[:] Check if this claim is for a community debt
is the claim subject to offset?

|z{ No
jj Yes

Offlclal Form 106ElF

Scheduie EIF: Creditors Who Have Unsecured Claims

 

$350.00

Last 4 digits of account number
When was the debt incurred?

1 L l _‘L
2018
As of the date you flie, the claim is: Check all that appiy.

l:l Contingent
|:] Uniiquidated
m Disputed

Type of NONPR|ORlTY unsecured claim:
Student loans
g Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
m Debis to pension or profit-sharing plans, and other similar debts
M Other. Specify
installment

$350.00
Last4 digits of account number 1 1 l i

When was the debt incurred? 2017

As of the date you flie, the claim is: Check all that appiy.
[| Contingent

[:| Unliquidated

n Disputed

Type of NONPR|ORlTY unsecured claim:
[:} Student loans
|:i Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
g Debts to pension or profit-sharing plans, and other similar debts
]z[ Other. Specify
installment

$550.00
Last4 digits of account number

When was the debt incurred?

_9_ L l i
2018
As of the date you fite, the claim is: Check ali that appiy.

\:l Contingent
g Unliquidated

E| Disputed

Type of NONPR!OR|TY unsecured claim:
m Student loans
m Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
|:[ Debts to pension or profit-sharing plans, and other similar debts
g Other. Specify
Cei| Phone Biil

page 15

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09228241

Debtor1 Karinna Lynn Hedrick

Case number (if known}

Your NONPR|ORlTY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4.42

 

 

 

 

Stone Lake Lending
Nonpriority Creditors Name
PO Box 924

Number Street

 

 

 

LAC Du Flambeau Wl 54538
City State ZlP Code
Who incurred the debt? Check one.

lz[ Debtor1 only
|:| Debtor2 only
Debtor 1 and Debtor 2 only
m At least one of the debtors and another
|:| Check if this claim is for a community debt

is the claim subject to offset?

|z[ No
m Yes

Offloiai Forrn 106E/F

Last 4 digits of account number 1 1 1 _4_
When was the debt incurred? 2017

As of the date you file, the claim is: Check all that appiy.

{:l Contingent
ij Uniiquidated

E| Disputed

Type ot NONPRIOR|TY unsecured claim:
Student loans

m Obligations arising out of a separation agreement or divorce

that you did not report as priority claims

PQ %1@¥06%i0:00:48am

 

$350.00

|:l Debts to pension or profit-sharing plans, and other similar debts

|J Other. Specify
installment

Scheduie EIF: Creditors Who Have Unsecured Claims

page 16

 

Case 19-02765-33<3-7 Doc 1 Fileol 04/19/19 EOD 04/19/19 09:28:41 Pg §‘*rltll°é%l°=@°:“tam

Debtor1 Karinna Lynn Hedrick Case number (if known)

 

m List others to se Notified About s oebt That ¥ou Alresoy Listed

 

5- Use this page only ifyou have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
creditor in Parts 1 or 2, then list the collection agency here. Similariy, if you have more than one creditor for any of the
debts that you listed in Parts 1 or 2, list the additional creditors here. if you do not have additional parties to be notified for
any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

Comm unity Health Network On which entry in Part‘l or Part 2 did you list the original creditor?

Name

Colon and Rectal Care Line 4_25 of (Check one): m Part l: Creditors with Priority Unsecured Claims

§§n:;%ersha:£;rf::‘d Ave |zl Part 2: Creditors with Nonpriority Unsecured Claims
- Last 4 digits of account number 1 1 2 _5

indianapolis lN 46250 _

City State ZlP Code

Otficia| Form 106ElF Scheduie EIF: Creditors Who Have Unsecured Claims page 17

 

Case 19-02765-33<3-7 Doc 1 Fileol 04/19/19 EOD 04/19/19 09:28:41 Pg edwa%ltf“°=ttam

Debtor1 Karinna Lynn Hedrick

 

Add the Amounts for Each Type of Unsecured Claim

Case number (if known)

5- Total the amounts of certain types of unsecured ciaims. This information is for statistical reporting purposes oniy.
28 U.S.C. § 159. Add the amounts for each type of unsecured c|alm.

Total claims Ba.
from Part'l
Sb.
6c
Bd.
Ge.

Total claims Ef.
from Part 2

Bg.

Gh.

Bi.

si.

Officlal Form iOBElF

Domestic support obligations
Taxes and certain other debts you owe the government
Claims for death or personal injury while you were intoxicated

Other. Add all other priority unsecured claims Write that amount here.

Total. Add lines 6a through 6d.

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar
debts

Other. Add all other nonpriority unsecured ciaims. Write that amount here.

Total. Add lines Sf through 6i.

6a.

6b.

Sc.

Bd.

Bd.

Bf.

Gg.

Bh.

Si.

sj.

Scheduie Ele Creditors Who Have Unsecured Claims

Total claim

$O.UO
$0.00
$0.00

$0.00

 

 

$0.00

 

 

Total claim

$0.00

$0.00

$o.oo

$28,713.46

 

 

$28,713.46

 

 

page 18

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41 PQ W‘tl¥c$?')miogi‘lgam

Fill in this information to identify your case:

Debtor t Karinna Lynn Hedrick
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) FirstName Middlo Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DlS'l'RlCT OF |ND|ANA

ll:iz:o?:nr?ber [] cheek if this is ss

amended filing

 

 

 

Official Form 106G
Scheduie G: Executory Contracts and Unexpired Leases 12r15

M

Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying
correct information if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?

g No. Check this box and file this form with the court with your other schedules You have nothing else to report on this form.
E[ Yes. Fill in all of the information below even it the contracts or leases are listed on Scheduie A/B: Property (Official Form 106AIB).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
is for (for example, rent, vehicle lease, cell phone). See the instructions lorthis form in the instruction booklet for more examples of
executory contracts and unexpired leases.

 

Person or company with whom you have the contract or lease State what the contract or lease is for
2.1 Villacies at llilills Crossinu rental agreement
Name contraot to be AssuiiiiEo

3615 Sherman Forest Dr

Number Street

 

indianapolis lN 46205
City State Z|F Code

Official Form 1066 Scheduie G: Executory Contracts and Unexpired i_eases page 1

 

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg W%i@s%l@lo°l“gam

Fill in this information to identify your case:

Debtor 1 Karinna Lvnn Hedrick
Flrst Name ll.llicidle Name Last Name

Debtor 2
(Spouse, if filing} F:rst Name media Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRlCT OF lNDlANA

€fal:r?or\::nr;qber |:] Check ii this is an
amended filing

 

 

 

Officiai Form 'lOBH
Scheduie l-l: Vour Codebtors 12115

 

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possib|e. ll
two married people are filing together, both are equally responsible for supplying correct information. if more space is
needed, copy the Additiona| Page, fill it out, and number the entries in the boxes on the ieft. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

'l. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codei)tor.)
M No
ij Yes

2. lMthin the last B years, have you lived in a community property state or territory? (Commum'fy property states and territories
include Arizona. Califomia. ldaho, Louisiana, Nevada, New Nlexico, Puerto Rico, 'l'e><as, Washington, and Wlsconsin.)

E[ No. Go to line 3.

|:| Yes. Did yourspouse, formerspouse. or legal equivalent live with you al the llme?
[:| No
n Yes

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor ifyour spouse is filing with you. List the
person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. |'\l|al<e sure you have listed the
creditor on Scheduie D (Offioial Forrn 106D), Scheduie E/F (Of'ficia| Form 'lllEEIF), or Scheduie G (Officia| Form 1066). Use
Scheduie D, Scheduie E/F, or Scheduie G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

Official Form 166H Scheduie H: Your Codebtors page 1

 

Case 19-02765-33<3-7 Doc 1 i=iieci 04/19/19 EOD 04/19/19 09:28:41 Pg Wil%i%%m:@@"§’“am

'Fill in this information to identify your case:

Debtor 1 Karinna Lynn Hedrick
Flrst Name Middie Name Last Name Check if this is:

Debtor 2 n
(SpOuSe, il filing) Ftrst Name Middie Name Last Narne

united sum Bankruptcy contreras souTi-iERN oisTRicT oF iNoiAi~iA g A S“pp'eme_“tsh°‘”'"g p°Sfpet‘“°".
chapter 13 income as of the following date:

 

An amended filing

 

Case number
(if known)

Officiai Form 106l
Scheduie l: Your income 12!15

 

|VilV|/DDIYYYY

 

 

Be as complete and accurate as possible. if two married people are filing together (Debtor 1 and Debtor 2}, both are equally
responsible for supplying correct information. if you are married and not filing joint|y, and your spouse is living with you,
include information about your spouse. ifyou are separated and your spouse is not filing with youl do not include information
about your spouse. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

Describe Emp|oyment

1. Fill in your employment

 

 

 

 

 

 

 

informati°“‘ Debtor1 Debtor 2 or non-filing spouse
if you have more than one
job' attach a Separaie page Employment status |Z[ Employed [:| Employed
with information about l:| Not employed l___[ Not employed
additional employers _ _ z _ _ _ _
Occupation Eligibility Speciaiist

include part-tlme. seasonai,
or S€]f'employed WOVK- Employer's name 1213 Ai'iing'foi'i Ave
Oocupat'ion may include Emp|oyer's address
Student or homemaker. if if Number sites number street
applies. '

indianapolis lN 4621 9

City State Zip Code City State Zip Code

i-iow long employed there? 1211 61201 7

owe Detaiis About iiiionihiy income

Estimate monthly income as of the date you tile this form. if you have nothing to report for any line, write $0 in the space. include your
non-filing spouse unless you are separated.

if you or your non-filing spouse have more than one empioyer, combine the information for all employers for that person on the lines beiow. if
you need more space, attach a separate sheet to this form.

 

 

 

 

For Debtor 1 For Debtor 2 or
non-fiiing spouse
2. List monthly gross wages, salary, and commissions (before ali 2. $1,633.45
payroll deductions). if not paid monihiy, calculate what the monthly wage
would be.
3. Estimate and list monthly overtime pay. 3. + $0_00
4. Calcuiate gross income. Add line 2 + line 3. 4. $1,533_45

 

 

 

 

 

 

Officlai Form 1061 Scheduie l: Your income page t

Case 19-02765-33<3-7 Doc 1 i=iieci 04/19/19 EOD 04/19/19 09:28:41 Pg A"éllii°és%‘°f@°l§°am

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Karinna Lynn Hedrick Case number (if known)
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here .. .. ...... -) 4. $1,633_45
5. List ali payroll deductions:
5a. Ta)il liliedicare, and Socia| Security deductions 5a. $419.94
5b. ll.llandatory contributions for retirement plans 5b. $D.OD
50. Voiuntary contributions for retirement plans 5e. $0.00
5d. Required repayments of retirement fund loans 5d. $D.OO
5e. insurance 5e. $D.OO
5f. Domestic support obligations 5f. $0,0D
5g. Union dues 59. $0.00
5h. Other deductionsl
Speciiy: marion 5h.+ $42.34
6. iS\dd tsi;le payroll deductions. Add lines 5a + 5b + 5c + 5d + 5a + 5f + 6_ $452_23
9 "` -
T. Calcuiate total monthly take-home pay, Subtract line 6 from line 4. 7. $1,171_17

 

8. l_ist ali other income regularly received:

Ba. Net income from rental property and from operating a Ba. $0_00
business, profession, or farm

 

Attach a statement for each property and business showing
gross receipts, ordinary and necessary business expenses and
the total monthly net income.

Bb. interest ancl dividends Bb. $0.00

Bc. Famiiy support payments that youl a non-filing spouse, or a Bc. $0_00
dependent regularly receive

 

 

include alimony, spousal support, child support, maintenance,
divorce settlementl and property settlement

8d. Unemployment compensation 8d. $0_00
8e. Social Security Se. $0.00
Bf. Other government assistance that you regularly receive

include cash assistance and the value (it known) or any nonw

cash assistance that you receive, such as food stamps

(beneflts underthe Supplementai Nutrltion Assistance Program)

or housing subsidies

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Specily: 8?. $0_[][]
Bg. Penslon or retirement income 89. $0_00
Bh. Other monthly income.
Specify: Bh..¢. $0,00
9. Add all other income. Add lines 8a + 8b + 8c + Bd + 8a + 8f + Bg + Bh. 9. $0_00
10. Calcuiate monthly income. Add line 7 + line 9. 10. $1,171_17 + = $1,17-1.17
Add the entries in line 10 for Debtori and Debtor 2 or non-filing spouse.

11. State all other regular contributions to the expenses that you list in Scheduie J.
include contributions from an unmarried partner, members of your household, your dependentsl your roommates, and other
friends or relativesl

Do not include any amounts already included iri lines 2-10 or amounts that are not available to pay expenses listed in Scheduie J.

 

 

 

 

 

Specify.' 11. + $0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly 12. $1 171_17

income. Write that amount on the Summary of YourAssets and Liabilities and Certain Statisticai lnfonnation, v

il it applies Combined

monthly income
13. Do you expect an increase or decrease within the year after you file this form?
iii NO- None.
l:| Yes. Expiain:

 

 

 

 

Official Form 106| Scheduie l: Your income page 2

Case 19-02765-33<3-7 Doc 1 i=iieci 04/19/19 EOD 04/19/19 09:28:41 Pg lilsltlioé%l°:°°l§°am

Fill in this information to identify your case:

Check if this is:

 

 

 

 

 

Debtor 1 Karinna Lynn Hedrick ij An amended filing

First Name Mtddle Name Last Name y |:| A supplement Showing postpetition
Debtor 2 chapter 13 expenses as of the
ispouse, iiiiiing) resume nasa Name usi Name following dale
United States Bankruptcy Court for the: SOUTHERN DlSTRICT OF lNDiANA W
Case number
(if l<nown)

 

Olficiai Form 1063
Scheduie J: Your Expenses 12i15

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying
correct information if more space is needed, attach another sheet to this form. On the top of any additional pages, write_your
name and case number (if known). Answer every question.

Describe Your Househoid

1. is this a joint case?

iii No. so to line 2.
|:l Yes. Does Debtor 2 live in a separate househoid?

E| No
[:| Yes. Debtor 2 must file Official Form 106.]-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? |:] No

 

 

 

 

 

 

. -- - Dependent's reiationshipto Dependent's Does dependent
no nor iisi Debtor1 and 13 ;:Séa:l:'§:;;:§;:§°¥ma“°“ Debtor1 ornebiorz age irvewiih you?
Debtor2 """"""""""

Daug_hter 19 § $:S
Do not state the dependents
names. Sot'i 17 m No
§ Yes
l:| No
l:l Yes
ij No
ij Yes
|:| No
|:| Yes
3. Doyourexpenses include M No
expenses of people otherthan m Yes

yourself and your dependents?

m Estimate Your Ongoing iiilonthiy Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. if this is a supplemental Scheduie J, check the box at the top of
the form and fill in the applicable date.

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Scheduie l: Your income (Officia| Form 106|.) Your engages
4. The rental or home ownership expenses for your residence. 4. §273.00

include first mortgage payments and any rent for the ground or lot.
if not included in line 4:

4a. Reai estate taxes 4a.
4b. Property, homeownersl or renter's insurance 4b.
4o. Home maintenance, repair, and upkeep expenses ` 4c.
4d. l-lorneowner's association or condominium dues 4d.

Otficial Form 106J Scheduie J: Your Expenses page t

 

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg %Ei§i°esmi‘i°=§°'“‘m

Debtor1 Karinna Lynn Hedrick _ Case number (if known)

 

Your expenses

 

5. Additional mortgage payments for your residence, such as horne equity ioans 5.
6. Utilities:
6a Electricity, heat, natural gas 6a §424_00
6b. Water, sewer, garbage coilection Gb.
Sc. Telephone, cell phone, internet, sate|iite, and 6c. §60.00
cabie services
Sd. Other. Specify: 6d.
7. Food and housekeeping supplies 7. §20{],{]0
8. Childcare and children's education costs 8.
9. C|Othing, iaundryl and dry cleaning 9. §60_00
10. Persona| care products and services 10.
11. lllledica[ and dental expenses l 11.
12. Transportation. include gas, maintenance bus or train 12. §100_00

fare. Do not include car payments

13. Entertainment, ciubs, recreation, newspapers, 13.
magazines, and books

14. Charitable contributions and religious donations 14.

15. lnsurance.
Do not inciude insurance deducted from your pay or included in lines 4 or 20.

15a Life insurance 15a.
15bl Heaith insurance 15b.
i§c. Vehicie insurance ' n 15ct
15d. Other insurance Specify: 15d.

 

16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20‘
Specify: 16.

17. Insta|iment or lease payments:

 

 

17a. Car payments for Vehicie 1 17a
17b. Car payments for Vehicle 2 17b.
17c. Other. Specify: 17c.
17d. Other. Specify: 17d.
18. Your payments of alimony, maintenance, and support that you did not report as 18.

deducted from your pay on line 5, Scheduie l, Your income (Officia| Form 106|).

19. Other payments you make to support others who do not live with you.
Specify: 19.

Ofticiaf Form 106J Scheduie J: Your Expenses page 2

 

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg thi°és%io=°°£@am

Debtor 1 Karinna Lynn Hedrick

20.

 

Other real property expenses not included in lines 4 or 5 of this form or on
Scheduie i: Your income.

Case number (if known)

 

 

 

 

 

 

 

 

 

 

20a. N|ortgages on other property 20a.
20b. Reai estate taxes 20b.
20c. Property, homeownersl or renter‘s insurance 200.
20d. i\/|alntenance, repair, and upkeep expenses ZUd.
20e. Homeowner's association or condominium clues 20c.
2'l. Other. Specify: 21. +
22. Calcuiate your monthly expenses.
22a. Add lines 4 through 21 . 22a. §1,117.00
22b. Copy line 22 (rnonth|y expenses for Debtor 2), if anyl from Olficial Form ‘lOElJ-Z. 22b.
22c. Add line 22a and 22b. “l‘ne result is your monthly expensesl 22c. §1 117,00
23. Calcuiate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Scheduie l. 23a. §1 171_17
23b. Copy your monthly expenses from line 22c above 23b. _ §1 117_00
23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income. 230. M__$MZ_
24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
payment to increase or decrease because ol a modification to the terms of your mortgage?
|Z[ No.
|:| Yes_ Explain here:
None.
Officla| Form 1053 Scheduie J: Your Expenses page 3

 

 

 

 

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19

Fill in this information to identify your case:

Debtor 1 Karinna Lynn Hedrick
First Name lviidclle Name l_ast Name

Debtor 2

EOD 04/19/19 09228241

 

(SpOuSe, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: SOUTHERN DlSTR|CT OF lNDlANA

Case number

 

(if known)

 

 

Official Form 106Dec

Declaration About an individual Debtor's Schedules

pg 3161 3?%§1 0:00:51am

l:| Check if this is an
amended filing

12!15

 

if two married people are filing togetherl both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. illiaking a false statement,

concealing propertyl or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

m No
iz[ Yes. Name OfpefSOri Nicole Burress(lillGR}

Attach Bankruptcy Petition Preparer's thr'ce,
Declaratr'on, and Sr'gnature (Oflicial Form 119).

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and that they are

true and correct,

 

 

x / / x
Karinna{}£'ynn HWick, Debtor 1 Signature of Debtor 2
Date M Date ____
NilVllDD/‘(YYY NilV|/DDIYYYY
Ofticial Form 106lJec Declaration About an individual Debtor's Schedu|es

page l

 

CaS€ 19-02765-.].](3-7 DOC 1 Filed 04/19/19

Fill in this information to identify your case:

Debtor 1 Karinn_a
Firsl Name

Debtor 2

Lvnn Hedrick
Middle Name Last Name

 

(Spouse. if tillng) Frrer Name

Middle blame Last Name

United States Bankruptcy Coui't for the: SOUTHERN DESTRECT OF lNDlANA

Case number

 

(if known)

 

 

Oificial Form 107

Statement of Financia| Affairs for individuals Filing for Bankruptcy

EOD 04/19/19 09228241

pg W§§¥Oé%iG:OO:SZam

l°_'] Check if this is an
amended filing

04116

 

Be as complete and accurate as possible if two married people are filing together, both are equally responsible for supplying
correct information. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question,

m one Detaiie About Yeur Nraritar status and where You Liveu Berere

1. What is your current marital status?

m lV|arried
121 l\lot married

2. During the last 3 years, have you lived anywhere other than where you live now?

ENo

E[ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

Debtor 1: Dates Debtor 'l Debtor 2: Dates Debtor 2

lived there lived there

|:| Same as Debtor1 l:] Sarne as Debtor 1

2458 Beckwith DR From 2012 Frorn
Number Street Number Street

TO 2018 'l'o
lndianapois lN 46213
city state er Code city State er code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
(Community property states and territories include Arizona, Californial idahol Louisiana, Nevacla, New Nlexico, Puerto Rico, 'lexas.

Washington, and Wisconsin.)

E]No

l:] ¥es. llllake sure you fill out Scheduie H: Your Codel)fcrs (Officia| Form 106H).

Olficial Form l07

Statement of Financlal Affairs for individuals Filing for Bankruptcy

page l

 

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg Ws"i§i‘}é%l°:°°$?am

Debtor1 Karinna Lynn Hedrick Case number (if known}

m Explain the Sources of Your income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
ii you are filing a joint case and you have income that you receive together, list it only once under Debtor l.

|:| No
E[ Yes. Fill in the detai|s.

 

 

Sources of income Gross income Sources of income Gross income
Check all that appiy. (before deductions Check all that appiy. (before deductions
and exclusions and exclusions
From January 1 of the current year until E'[Wages, commissionsl $3,111_35 |:i Wages, commissions
the date you filed for bankruptcy: 7 bonuses, tips bonuses, tips
g Operating a business m Operating a business
For the last calendar year: M Wages, commissionsl $23,372_00 n Wagesl commissions,
bonuses, tips bonuses, tips
(January 1 to December 31’ M) E Operating a business n Operating a business
For the calendar year before that: |Z[Wages, commissions, $24,000_00 l:] Wages, con'tmissionsl
J 1 D b 31 bonuses, tips bonusesl tips
( anuary to ecem er 'M) ij Operating a business [_°_] Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Exarnples of other income are alimony; child supporl; Soclal Security;
unemployment and other public benefit payments; pensions; rental income; interest; dividends; money collected frorn |awsuits; royalties;
and gambling and lottery wlnnings. lf you are in a joint case and you have income that you received together, list it only once under
Debtor l.

List each source and the gross income from each source separately Do not include income that you listed in line 4.

E[ NO
|:| Yes. Fii| in the details.

Oificial Form l07 Statement of Financlal Af'fairs for individuals Filing for Bankruptcy l page 2

 

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg %d%i@dd@=°°¢§Qam

Debtor 1

Karinna Lynn Hedrick

List Certain Payments Vou Niade Before You Filed for Bankruptcy

6. Are either Debtor1's or Debtor 2's debts primarily consumer debts?

Case number (if known)

j:| No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumerdebts are defined in ii U.S.C. § 101(8) as
"incurred by an individual primarily for a personal, lamily, or household purpose.‘*

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $8.425* or more?

j:j No. Go to line 7.

jj Yes. List below each creditor to whom you paid a total of $6,425* or more in one cr more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligationsl such as
child support and alimony. Aiso, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4101/19 and every 3 years aiterthat for cases filed on or after the date of adjustment

[Zj Yes. Debtor1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy. did you pay any creditor a total of $600 or more?

n No. Go to line 7.

E'j Yes. List below each creditor to Wnom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligationsl such as child support and alimony.
Also, do not include payments to an attorney forthls bankruptcy case.

Villages at llllill Crossing

 

Creditors name
3615 Sherman Forest DR

Number Street

 

 

 

 

 

lndianapolis iN 46205
city state er code
Premir Acceptance

Creditor's name

7520 E Washington St

Number Street

indianapolis |N 46219
city state zlrJ code

 

Ofiicia| Form 107

 

Dates of Total amount Amount you
payment paid still owe
$432.00

0112019-$144

02!2019-$‘144

0312019-$144

Dates of Total amount Amount you
payment paid still owe

$945.00

 

0112019-$315
0212019-$315
0312019-$315

Statement of Financlal Affairs for individuals Filing for Bankruptcy

Was this payment for...

jj lVlortgage

jj Car

m Credit card

|:i l_oan repayment

jj Supp|iers or vendors
M Other Rent

Was this payment for...

[_`__'] ll/lortgage

[Z[ Car

[_'_:| Credit card

m Loarr repayment

m Suppiiers orvendors
|:j Other

page 3

 

 

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg B"d'ili°é%‘°‘°°=~”’zam

Debtor1 Karinna Lynn Hedrick Case number (if known)

7. ‘Mthin 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your reiatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations
such as child support and alimony.

jzji~io

jj Yes. List all payments to an insider.

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
benefited an insider?
include payments on debts guaranteed or cosigned by an insider.

l;_?jNo

jj ‘(es. List all payments that benefited an insider.

m identify l_egal Actions, Repossessions, and Foreciosures

9. \Mthin 1 year before you filed for bankruptcy, were you a party in any |awsult, court action, or administrative proceeding?
l_ist ali such malters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modificationss and contract disputes

|:|No

|zj Yes. Fill in the details

 

 

 

 

Case title Nature of the case Court or agency Status of the case
lNlC Credit Services Vs Karinna Niarlon County Smail Claims Court Pendin
Hedrick Court Name l:| g
300 E Fali Creek N Dr E| On appeal
Number Street
Case number 49K01-1607-SC-oo4¢ 'ist Floor |:| Con¢iuded
indianapolis lN 46205
City State ZlP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
seized, or levied?
Check all that apply and fill in the details beiow.

|zj No. Go to line 'li.
jj Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
amounts from your accounts or refuse to make a payment because you owed a debt?

Ej No
jj Yes. Fill in the detalis.

12. Within 1 year before you filed for bankruptcyl was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

|Z[ No
[:j Yes

Official Form 107 Statement of Financlal Affairs for individuals Filing for Bankruptcy page 4

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg %“ilt§‘i%%‘“:”°f’m

Debtor1 Karinna Lynn Hedrick Case number (if known)

List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

MNo

[_'] Yes. Fiii in tire detaiis for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
to any charity?

MNO

ij Yes. Fitl in the details for each gift or contribution

List Certain Losses

15. thhin 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
other disaster, or gambling?

E'[ No
[| Yes. Fill in the details

List Certain Payments or Transfers

16. \Mthin 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcyl

m No
|zi Yes. Fill in the detaiis.

 

 

Description and value of any property transferred Date payment Amount of
BANKRUPTCY PREPARATION sEvacE: PETETION PREPARAT|ON ONLY Or transfer Was payment
Person Who Was Paid made
7102 PENDELTON PlKE 2-9-2019 $150.00
Number street SEE CON|PENSATiON FOR CASE REGARD]NG

 

lTlNilZED BREAKDOWN

 

 

|NDPLS iN 46226
City State ZlP Code

bkprep44@grnaii.com

Email or website address

 

Person Who Made the Payment, if Not ‘fou

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
anyone who promised to help you deal with your creditors or to make payments to your creditors?

Do not include any payment or transfer that you listed on line 16.

M No
|:i Yes. Fill in the detaiis.

Ofiiciai Form 107 Statement of Financlal Affairs for individuals Filing for Bankruptcy page 5

 

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg B‘*éitii°és%i°:°°iizam

Debtor1 Karinna Lynn Hedrick Case number (if known)

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
property transferred in the ordinary course of your business or financial affairs?

inctude both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement

MNo

ij Yes. Fill in tire details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a seif~settied trustor similar device of which
you are a beneficiary? (T hese are often cailed asset-protection devices.)

M No
L___l Yes. Fill in the detaiis.

§_ist Certain Financial Accounts, lnstruments, Safe Deposit Boxes, and Storage Units

20. Within ‘i year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
benefitl closed, soldl moved, or transferred?

include checking, savings, money marketl or other financial accounts; certificates of deposit shares in banks. credit unions, brokerage
houses, pension funds, cooperativesl associations and other financial institutions

E]No

['_"| Yes. Fili in the details

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
for securities, cash. or other valuables?

|z[ No
|:| Yes. Fillin the detaits.

22. Have you stored property in a storage unit or place other than your home Within1 year before you filed for bankruptcy?

|z[ No
|:| Yes. Fiil in the detaiis.

m identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.

121 No
ij Yes. Fili in the details.

Officiai Form 107 Statement of Financlal Affairs for lndividuais Filing for Bankruptcy page 6

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg esiiif‘it?>i°=°f“=izam

Debtor 1 Karinna Lynn Hedrick Case number (if known)

Part 10: Give Details About Environmental information
For the purpose of Part10, the following definitions appiy:

l Environmentai law means any federai, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substance, wastes, or material into the air, land, soii, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances wastes, or material.

l Site means any |ocation, facility, or property as defined under any environmental iaw, whether yo_u now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites

l Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materiai. poliutant, contaminant, or similar item.

Report all notices, releases, and proceedings thatyou know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
law?

MNo

g Yes. Fi|i iri the details

25. Have you notified any governmental unit of any release of hazardous materiai?

[ZNO

ij Yes. Fill in the details

26. Have you been a party in any judiciai or administrative proceeding under any environmental law? include settlements and
orders.

13 No
g Yes. Fili in the details

Part 11: Give Details About Your Business or Con nections to Any Business

27. ilinthin 4 years before you filed for bankruptcy, did you own a business or have any of the foiiowing connections to any
business?

m A sole proprietor or seif-empioyed in a irade, profession, or other activiiy. either full-time or part-time
ij A member of a limited liability company (LLC) or limited liability partnership (LLP)

g A partner in a partnership

g An officer, director, or managing executive of a corporation

ij An owner of at least 5% of the voting or equity securities of a corporation

E] No. None of the above applies Go to Part 12.
[:] Yes. Check all that apply above and fiii in the details below for each business

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include
ali financial institutionsl creditors, or other parties.

[] No
ij Yes. Fill in the details below.

Official Form 107 Statement of Financlal Affairs for individuals Filing for Bankruptcy page 7

 

 

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg slt%i°d§°=°€=~izam

Debtor1 Karinna Lynn Hedrick Case number (if known)

Sign Beiow

i have read the answers on this Statement of Financlal Affairs and any attachments. and i declare under penalty of perjury
that answers are true and correct. i understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years.
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

X
Signature ot Debtor 2

Date 0411 512019 Date

 

 

 

Did you attach additional pages to Your Statement of Financlal Affairs for lndi'viduals Filing for Bankruptcy (Officiai Form 107)?

m No

[:| Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

|:| No

|z[ Yes. Name of person Nicole Burress (MGR) Attach the Bankruptcy Petition Preparer‘s Notr'ce,

 

Deciaration, and Signature (Off§cia| Form 119).

Olticia| Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 8

 

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg %"'Si%i°é%i°°c°°'§i'am

Fill in this information to identify your case:

Debtor 1 Karinna Lvnn Hedrick
First Name Middie Name Last Name

Debtor 2
(SpOLiSS, if flili'ig) Fitsi Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DlSTRiCT OF lNDlANA

(Cilfal:i:°r$inr;iber [:] Check if this is an

amended filing

 

 

 

Officia| Form 108
Statement of intention for individuals Filing Un der Chapter 7 12i15

w _
ifyou are an individuai filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you listen the form.

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possibie. if more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).

List Your Creditors Who Hold Secured Claims

‘i. For any creditors that you listed in Part1 of Scheduie D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
fill in the information beiow.

identify the creditor and the property that is collateral What do you intend to do with the Did you claim the property
property that secures a debt? as exempt on Scheduie C?

Creditor's Premiere Acceptance ill Surrender the property. m No

ilam€i m Retain the property and redeem it. n Yes

Desc!ipgon Of 2014 Chrysler 200 m Reiain the.properiy and enter into a

propeer client wants to surrender vehicle Reaf¥rmanon Agmemam' ,

Securing debt |:| Retarn the property and [explaln]:

Creditors Premir Acceptance M Surrender the property. ` l___| No
name: m Retain the property and redeem Et. [] Yes
Description of Auto l_oan ij Retain the property and enter into a

Propeny client wants to surrender vehicle Reaf.mmat'on Agreement' . l

Secu[ing debt m Retaln the property and {e)cplaln}.

Offioiai Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg B*’e‘tii°é%i@¢”mam

Debtor1 Karinna Lynn Hedrick Case number (if known)

 

List Your Unexpired Personai Property Leases

 

For any unexpired personal property lease that you listed in Scheduie G: Executory Confracts and Unexpr'red Leases (Officlai Form 1066),
fill in the information beiow. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p){2).

Describe your unexpired personal property leases Wiii this lease be assumed?
l_essor's name: Viiiages at iiiii|ls Crossing l:l N°

Description of leased rental agreement El Yes

property:

Sign Below

Under penalty o perj ry l declare that l have indicated my intention about any property of my estate that secures a debt and
personal mij ti;:bject to an unexpired lease.

 

 

X ‘ X
Karinna L ickl,Eiebtor 1 Slgnature cl Debtor 2
Date 04116!201 9 Date
lVll\E/DD/YYYY lVllVl/DD/YYYY

Ofiicial Form tOS Statement of intention for individuals Filing Under Chapter 7 page 2

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg W%i°é%‘]g=%=”'°‘m

52800 (Form 2800) (12,'15)

UNETED STATES BANKRUPTCY COURT
SOUTHERN DlSTRlCT OF lNDlANA
iNDiANAPOL|S DiViSiON

in re Karinna Lynn Hedrick Case No.

Chapter 7
Debtor

DiSCLOSURE OF COMPENSAT|ON OF BANKRUPTCY PETiTiON PREPARER
[M'usr be filed With the petition if a bankruptcy petition preparerprepares the petition. 11 U.S.C. § 11 O(h)(2).]

1. Under 11 U.S.C. § 110(h). | declare under penalty of perjury that i am nolan attorney or employee of an attorney, that l
prepared or caused to be prepared one cr more documents for filing by the above-named debtor(s) in connection with this
bankruptcy case, and that compensation paid to me Within one year before the filing of the bankruptcy petition. or agreed to be
paid to me, for services rendered on behaif of the debtor(s) in contemplation of or in connection with the bankruptcy case is
as foilows: `

For document preparation services, l have agreed to accept .................. $150.00
Prior to the Jriling of this statement l have received................................... $150.00
Baiance Due ............................................................................................... $0.00

2. i have prepared or caused to be prepared the following documents (iternize):
See Form 119

and provided the following services (itemize): ,

lNlTlAL SCREEN|NG, lN OFFiCE lNTAKE, COLLECT|NG NllSSING lNFO, BUDGET|NG SK[LLS REVlEW, CRED|T PULLIREVIEW,
REVEEW OF CREDITOR L|ST|NG, lN OFFiCE DATA ENTRY REViEW, COPYlNG SiGNlNG OF DEBTOR{S) $215.00

3. The source of the compensation paid to me was:
|T_r'l Debtor |:| Other (specify)

4. The source of compensation to be paid_to me is:

131 Debtor ij Oih@r (Snecify)

5. The foregoing is a compiete statement of any agreement or arrangement for payment to me for preparation of the petition
filed by the debtor(s) in this bankruptcy case.

6. To my knowiedge no other person has prepared for compensation a document for filing in connection with this bankruptcy
case except as listed beiow:

NANIE SOClAi_ SECUR|TY NUMBER
Nicole Burress XXX-XX-XXXX

x c@@i,@$bé)b@o£?-\ oeo§l Filed 04/19/19 sonoma/19 09 23 41 Pg sane%sa%§zaam

Signature 1"SBEi'a"Securtty number of bankruptcy Date
petition preparer*

 

 

Nicote Burress (N|GR), N|anager 7102 Pendieton Pike, Suite 2
Printed name and title. if any, of [ndianapolis, IN 46226
Bankruptcy Petition Preparer Address

* it the bankruptcy petition preparer is not an individuat, state the Sociat Security number of the otticer, principal, responsible
person or partner ct the bankruptcy petition preparer. (Required by 1‘1 U.S.C. § 110).

A bankruptcy petition preparer’s faiiure to comply with the provisions of title 1 1 and the Federat Ruies of Bankruptcy Procedure
may resutt in fines or imprisonment or botn. 11 U.S.C. § 110,‘ 18 U.S.C. § 156.

 

Case 19-02765-33<3-7 Doc.l Filed 04/19/19 EOD 04/19/19 09:28:41 Pg Battli°é%°g¢t@¢@@am

-Fi|| in this information to identify the case:

 

 

 

Debtor1 Karinna Lvnn Hedrick
First Name Middle Name Last Name

Debtor 2

(SDOUSS, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: SOUTHERN DiSTRlCT OF lNDlANA

Case number Chapter 7 l
(if known)

 

Officia| Form 119 _
Bankruptcy Petition Preparer's Notice, Declaration, and Sig nature ' 12i15

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that
are fiied in the case. lt more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A
bankruptcy petition preparer who does not comply with the provisions of title 11 of the United States Code and the Federal
Ru|es of Bankruptcy Procedure may be fined, imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C.` § 156.

m Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and'have the debtor sign it before they prepare any
documents for filing or accept any compensation. A signed copy of this form must be filed with any document prepared.
Bankruptcy petition preparers are not attorneys and may not practice law or give you tegaf advice, including the following:
l whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);
l whetherfiiing a case under chapter 7, 11. 12. or 13 is appropriate;
1 whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;
1 whether you wiil be abie to keep your horne, car, or other property after filing a case under the Bankruptcy Code;
I what tax consequences may arise because a case is filed under the Bankruptcy Code;
l whether any tax claims may be discharged;
l whetheryou may or shoutci promise to repay debts to a creditor or enter into a reaffirmation agreement
l how to characterize the nature of your interests in property or your debts; or

l what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer 7 Nicole Burress {MGR) has_ notified me of
Name

any maximum aitow? fee b fore preparing any`document for filing or accepting any fee.
$¢_ l

 

 

X w Date 04i16l'2019
Karinna Lynn HeshsV_etnor if acknowledging receipt arms notice lvnvi i on i YYYY
X Date
Signature of Debtor 2, acknowledging receipt of this notice MMi DD lY‘rYY

Officiai Form 119- Bankruptcy Petition Preparer's Notice, Declaratlon, and Signature page 1

 

CaS€ 19-02765-JJG-7 DOC 1 Filed 04/19/19 EOD 04/19/19 09:28:41 PQ B@i@l¥@@$%@%€:@@am

Debtor1 Karinna i_ynn Hedrick - Case number (if known)

Declaration and Signature of the Bankruptcy Petition Preparer
Under penalty of perjury, l declare that:

l l am a bankruptcy petition preparer or the officer, principal, responsibie person, or partner of a bankruptcy petition preparer;

l i or my firm prepared the documents listed beiow and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110{h), and 342(b); and

l if rules or guidelines are established according to 11 U.S.C. § 110(!1) setting a maximum fee for services that bankruptcy petition

preparers may cnarge, l or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

Nicole Burress (MGR) Nlanager Bankruptcy Preparation Services
Printed name Tit|e, ii any Firm name, if it appiies

7102 Pendieton Pike, Suite 2

Number Street

 

indianapolis lN 46226 (317} 547-5554
City State ZlP Code Contact phone

t or my firm prepared the documents checked below and the completed declaration is made a part of each document that |
check:

(Check ali that apply.)

13 Voiuntary Petition (Form 101) g Scheduie l (Forrn iOBi) m Chapter 11 Statement of Your Current lVlonthty
income {Form 122B)
|Z[ StatementAboutYour Socia| Security |Z'[ Scheduie J (Form 106J}
Numbers (Form 121) m Chapter 13 Statement of Your Current Nloniiily

E[ Declarati°n About an lndividual Debtorls income and Catcuiation of Commitment Period
M Summary of YourAssets and Liabiltties Schedli|es tFOrm 195950) (Form 1220_1)

and Certain Statisticai information

Stt t fF' `iAff` F 107
tF<)rm 1068um) 53 a eme“ ° ‘“a"°]a a"$( mm ) g chapter 13 orientation orYour oisposable

M Schedu|e NB (Form 106NB) E[ Statement of |ntention for |ndividuais Filing income (FOFm iZZC-Z)

Under Chapter 7 (Form 108) v _ __ _
m Schedu|e C (Form 1060) g Apptlcation to Pay Filing Fee rn instalirnents

|Zj Chapter?' Statement of YourCurrent (FOm`l 103/30
|Z[ Scheduie D (FOfm 1959) ltitonth|y income (Form 122A-1)
121 Appiication to Have Chapter 7 Filing Fee

lzl Schedu'e E"F (F°Fm 106E"F} L__| Statement cf Exemption from Presumption Waived tFOFm 1935)

of Abuse Under § 707(b){2)
|Zi Scheduie 9 (FBm‘l 1959) (FOIm 122A_1Supp) |Z[ A list of names and addresses of atl creditors
|z[ Schedu|e H (Form mem (credrtor ormaiiing matnx)

Chapter 7 Nleans Test Calcuiation Oth

(Forrn t22A-2) m er

 

Bankruptcy petition preparers must sign and give their Sociai Security numbers |f more than one bankruptcy petition preparer prepared the
documents to which this declaration appiies, the signature and Socia| Security number of each preparer must be provided 11 U.S.C. § 110.

\`

 

 

X a__o__¢~'_-La-iiaa Date 04/1612019
Signature of bankruptcy petition preparer or officer, principai, ciat.$ecu[ityMber of person who signed l\iiiVl/ DD IYYYY
responsible personl or partner
Nicole Burress (MGR)

Printed name

X __________-__-___W Date

Signature of bankruptcy petition preparer or officer, principal, Social Security number of person who signed N|M l DD l YYYY

responsible person, or partner

 

Printed name

Officiai Form 119 Bankruptcy Petition Preparer's Notice, Dec|aration, and Signature page 2

 

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg %‘T$ét°bq§ei°°i§Sam

UNITED STATES BANKRUPTCY COURT
SOUTHERN DlSTRlCT OF ENDIANA
lNDlANAPOL|S DlVlSlON

lN RE? Karinna Lynn Hedrick CASE NO

CHAPTER 7

VER|FICATION OF CRYETOR MATR|X

The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his!her
knowledge

1

Date 411 61201 9 Signature

 

Karinna LWn Hegrlck `

Date Signature

 

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg %“§ii§i”s%i°=°°f’“am

605 Lending
PO Box 305
Flandreau, SD 57028

Atlae Collectione
7701 W Kilgore Ave
Suite 3

YOrktOWn, IN 47396

Blue River bending
PO Box 1182
Flambeau, WI 54538

Cash America
1600 W 7Ch Street
AFOIt WOrth, TX 76102

Chase Bank
1111 Polarie Parkway
Columbue, OH 43240

Citizens
2020 N Meridian St
Indianapolis, IN 46219

Community Health Network
Colon and Rectal Care
7430 Shadeland Ave
Indianapolis, IN 46250

Credit Collection Services
PO BOX 607
Norwood, MA 02062

Fidelty Life Insurance
PO BOX 5030
Des Plaines, IL 60017

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg %4§%1‘°€3%‘0:°°:543“‘

GLA Collections
PO BOX 991199
Louieville, KY 40269

Grace Schools
2630 Gleeeon Lane
Lousville, KY 40299

Harris & Harris
111 W Jackson BLVD
STE 400

Chicage, IL 60604

Harris & Harris
111 W Jackson BLVD
STE 400

Chicago, IL 60604

I C Syetem INC
PO Box 64378
St. Paul, MN 55164

IC Systeme Collections
PO Box 64378
St Paul, MN 55164

IMC Credit Servicee
6955 Hillsdale CT
Indianapolie, IN 46250

IPL
PO Box 110
Indianapolis, IN 46206

Lendgreen
PO box 2121
Flambeau, WI 54538

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09_:28:41 Pg 02561°%95*°:°9:543“‘

Lighthouse Casualty Company
23 S Bth Street
Noblesville, IN 46060

Marion County Small Claims Court
300 E Fall Creek Dr

let floor

Indianapolis, IN 46205

Med Bill Corporation
8646 Castle Park Dr
Indianapolis, IN 46256

Med~l Solutions
517 US Highway 31 N
Greenwood, IN 46142

Med~l Solutions
517 US Highway 31 N
Greenwood, IN 46205

Med-l Solutions
517 US Highway 31 N
Greenwood, IN 46250

PNC Bank
300 Fifth Ave
Pitteburgh, PA 15222

Portfolio Recovery
120 Corporate BLVD
STE 100

Norfolk, VA 23502

Premiere Acceptance
7520 E Washington St,
Indpls In, 46219

Case 19-02765-33<3-7 Doc 1 Filed 04/19/19 EOD 04/19/19 09:28:41 Pg ‘§€6621"§51°:0°1543“‘

Premir Acceptance
12802 Hamilton Croeeing
Carmel, IN 46032

Radient Cash
PO Box 1183
Flambeau, WI 54538

Sierra Lending
PO Box 647
Santa Ysabel, CA 92070

Sprint
PO BOX 7993
Overlamd Park, KS 66207

Stone Lake bending
PO BOX 924
LAC Du Flambeau, WI 54538

